UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-13237 CENTERLINE HOLDING COMPANY (Exact name of Registrant as specified in its Trust Agreement) Delaware 13-3949418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) (212) 317-5700 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Shares of Beneficial Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ The aggregate market value of common equity held by non-affiliates of the registrant as of June 30, 2010 was approximately $39.2 million (based on the closing price of $0.19 per share as reported on the Over-the-Counter Bulletin Board). As of March 25, 2011, there were 349.2 million outstanding shares of the registrant’s shares of beneficial interest. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the Annual Shareholders’ Meeting to be held on June 15, 2011 are incorporated by reference in Part III of this Form 10-K. Table of Contents CENTERLINE HOLDING COMPANY ANNUAL REPORT ON FORM 10-K For the Year Ended December 31, 2010 Page PART I Item 1. Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 19 Item 2. Properties 19 Item 3. Legal Proceedings 19 Item 4. Removed and Reserved 20 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 21 Item 6. Selected Financial Data 22 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations (see Table of Contents at front of section) 23 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 62 Item 8. Financial Statements and Supplementary Data (see Table of Contents at front of section) 64 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules SIGNATURES 148/ CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Annual Report on Form 10-K contains forward-looking statements.These forward-looking statements are not historical facts, but rather our beliefs and expectations that are based on our current estimates, projections and assumptions about our Company and industry.Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions are intended to identify forward-looking statements.These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements.Some of these risks include, among other things: · business limitations caused by adverse changes in real estate and credit markets and general economic and business conditions; · risks related to the form and structure of our financing arrangements; · our ability to generate new income sources, raise capital for investment funds and maintain business relationships with providers and users of capital; · changes in applicable laws and regulations; · our tax treatment, the tax treatment of our subsidiaries and the tax treatment of our investments; · competition with other companies; · risk of loss associated with mortgage originations; · risks associated with providing credit intermediation; and · risks associated with enforcement by our creditors of any rights or remedies which they may possess. We caution against placing undue reliance on these forward-looking statements, which reflect our view only as of the date of this annual report on Form 10-K.We are under no obligation (and expressly disclaim any obligation) to update or alter any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or change in events, conditions, or circumstances on which any such statement is based. PART I Item 1.Business. BUSINESS OVERVIEW Centerline Holding Company (OTC: CLNH), through its subsidiaries, provides real estate financial and asset management services, with a focus on affordable and conventional multifamily housing.We offer a range of debt and equity financing and investment products to developers, owners, and investors.We originate debt and equity products for affordable and market-rate multifamily properties, sponsor and manage 135 public and private real estate investment funds for institutional and retail investors, and service and manage mortgage loans on behalf of the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), known collectively as Government-Sponsored Enterprises (“GSEs”), as well as the Government National Mortgage Association (“Ginnie Mae”) and the Federal Housing Administration (“FHA”).Centerline Holding Company, or its predecessor entities, has been in continuous operation since 1972; it became a public company in 1997.Organized as a statutory trust created under the laws of Delaware, we conduct substantially all of our business through our subsidiaries, generally under the designation Centerline Capital Group (“CCG”).The terms “we”, “us”, “our” or “the Company” as used throughout this document refer to the business as a whole, or a subsidiary, while the term “parent trust” refers only to Centerline Holding Company as a stand-alone entity. We operate through two core business groups: Affordable Housing and Mortgage Banking.Our Corporate Group, comprising the Finance and Accounting, Treasury, Legal, Corporate Communications, Operations and Risk Management departments, supports our two business groups and also generates revenue, primarily from the results of the Treasury operations.In addition, we consolidate certain funds we control, notwithstanding the fact that we may have only a minority, and in most cases, negligible, economic interest.These funds are included in our Consolidated Partnership group. We have had historical success in assessing and managing real estate risk and, inclusive of our predecessors, have operated for over 38 years through varied economic and real estate cycles.Our team of professionals, with a unique balance and combination of capital markets and real estate expertise, think creatively to achieve highly practical, customized solutions that benefit real estate investors, developers, and owners. Disruption in worldwide credit markets that began in 2007 and continued into 2010 has adversely affected all of our businesses.Ongoing lack of market liquidity severely limited capital available for investment.The economy depressed asset values, limited our ability to raise equity capital to grow assets under management, lowered origination volumes, led to increased default rates within our portfolios, and, in the case of our credit risk products businesses, led to business dormancy.These factors significantly reduced our earnings power and negatively affected our liquidity. Until the March 2010 Restructuring, our business was further constrained by the instability of our balance sheet and by the terms of our Term Loan and Revolving Credit Facility and other debt agreements.Loan terms that included higher interest rates and rapid amortization of debt balances limited our ability to engage in specified kinds of transactions, including certain types of fund originations, without lender approvals. As a result of the above economic factors and a capital structure that was difficult to support, in March 2010 we completed a comprehensive restructuring (the “March 2010 Restructuring”), whereby we: · sold our Portfolio Management Group and the portion of the Commercial Real Estate Group that did not relate to loan originations to affiliates of Island Capital Group LLC (“Island Capital”); · amended and restructured our senior credit facility; · restructured various components of our equity and issued a new series of shares; · restructured our credit intermediation agreements by assigning obligations of our parent trust and CCG under credit intermediation agreements to certain isolated special purpose entities; and · settled a majority of our unsecured liabilities. As a result of the March 2010 Restructuring, we recorded aggregate gains and reduction to expenses of $74.2 million in the first quarter of 2010 related to settlements of unsecured liabilities for less than accrued amounts and $20.5 million for the disposition of businesses we sold for total proceeds of $100.0 million, net of $10.0 million attributable to the proceeds from the sale of 4.1 million shares of Special Series A Shares to affiliates of Island Capital.Our Portfolio Management Group, and the debt fund management and special servicing business activities of the Commercial Real Estate Group, including the assets we disposed of, are no longer reflected in the consolidated financial statements.Business activities that were previously part of the Commercial Real Estate Group, but were not sold as part of the March 2010 Restructuring, are now included in the Mortgage Banking Group.For a description of our current operating groups, see Business Groups below. - 1 - Primarily as a result of the restructuring of our credit intermediation agreements in connection with the March 2010 Restructuring, we recorded in the first quarter of 2010 a $62.0 million reduction in the Affordable Housing Group loss reserve, as well as impairments of $22.8 million to our Series B Freddie Mac Certificates.Additionally, in connection with this restructuring, we accrued assumption fee expenses of $25.7 million during 2010. The March 2010 Restructuring now positions us for stability and potential for growth in our remaining core businesses of Low-Income Housing Tax Credit (“LIHTC”) fund origination, asset management, and affordable and conventional multifamily lending. Business Groups Affordable Housing Our Affordable Housing Group provides equity and debt financing to properties that benefit from the LIHTC or other financial structures (collectively “Tax Credit”) intended to promote development of affordable multifamily housing properties.Activities in the Affordable Housing Group can be grouped into four segments: Equity Financing, Asset Management, Debt Financing, and Credit Risk Products. Equity Financing The LIHTC program was established as part of the Tax Reform Act of 1986 to encourage the development of affordable rental housing for low-income families.We sponsor and manage funds for institutional and retail investors that invest in affordable housing properties nationwide.We have been an industry leader in fund origination and management since inception of the LIHTC program.We have raised over $9.9 billion in LIHTC equity for 135 LIHTC funds and currently manage $9.3 billion in LIHTC funds.We have provided financing for over 1,500 affordable rental properties in 47 states, Puerto Rico, and the District of Columbia. Equity Financing involves LIHTC fund origination, property underwriting and acquisition, asset management and fund administration.Revenues earned include: · investment management fees, including acquisition fees and allowances to cover origination and underwriting costs, that are paid at closing and recognized as properties are acquired within the fund; · partnership management fees for administrative services that are paid at closing and generally recognized over five years; and · asset management fees and expense reimbursements that are paid and recognized over the life of the fund as earned, providing that fee collection and reimbursement can be reasonably assured. In certain Tax Credit equity investment funds, we provide specified returns to investors for a fee paid at closing (see Credit Risk Products discussion below).We typically recognize fees over the applicable risk-weighted periods that comprise the life of the fund, on a straight-line basis. Asset Management Asset Management is responsible for managing the investment funds for the investors, monitoring and actively managing the multifamily real estate assets owned by the funds and reporting on fund performance.This includes managing construction risk throughout the construction process, monitoring specially serviced assets, monitoring performing assets and compliance that include assets which have gone into default or are in workout, or assets that have been foreclosed.Asset Management is also responsible for property dispositions once the properties reach the end of their compliance period. In 2010 we restructured certain of our Asset Management functions and invested in enhanced technology infrastructure.Our organization structure, combined with our technology, depth of our professional expertise, and our portfolio diversity allow us to track trends, analyze sponsors and markets, and make informed decisions to protect the value of our customers’ investments. Debt Financing Historically, we acquired mortgage revenue bonds that financed affordable multifamily housing projects.In December 2007, we re-securitized a major portion of our affordable housing mortgage revenue bond portfolio with Freddie Mac, which for accounting purposes, was treated as a sale.We retained senior Freddie Mac credit-enhanced certificates that collateralize the preferred shares of one of our subsidiaries, a high-yielding residual interest in the portfolio, as well as servicing rights, as part of the re-securitization transaction.As a result of the re-securitization transaction, we earn interest income on the retained certificates and the interest income allocated to the high-yielding residual interest. - 2 - We are not acquiring mortgage revenue bonds at the present time, though we continue to originate, underwrite and service mortgage loans for affordable housing properties using the same agency lending programs our Mortgage Banking Group utilizes for its mortgage originations.We earn servicing fees related to the Freddie Mac mortgage revenue bonds and other affordable debt products we originate (for further discussion of agency lending programs, as well as fees earned, see Mortgage Banking below). Credit Risk Products The Credit Risk Products Group, which, prior to the March 2010 Restructuring, was one of our reportable segments, has been incorporated into the Affordable Housing Group operating segment, since we no longer conduct new business and our chief operating decision makers no longer receive discrete financial information for this operation. Through Credit Risk Products we have provided credit intermediations to facilitate the delivery of specified rates of return on some of the Tax Credit funds we originated.We provide credit intermediations through Centerline Financial Holdings LLC (“Centerline Financial Holdings”) and its subsidiary, Centerline Financial LLC (“Centerline Financial”), isolated special purpose entities we launched in partnership with Natixis Capital Markets North America Inc. (“Natixis”), which currently owns 10% of Centerline Financial Holdings, and Centerline Guaranteed Holdings, another isolated special purpose entity.Given current market conditions, the immediate outlook is that no new business will be carried out by our Credit Risk Products Group.In addition, due to the downgrade of Centerline Financial’s rating during the second and third quarters of 2010, Centerline Financial is prohibited from providing any new credit intermediation. As of December 31, 2010, due to a wind-down event caused by a capital deficiency under Centerline Financial LLC’s operating agreement, Centerline Financial’s senior credit facility is in default.Amounts under the Centerline Financial senior credit facility are still available to be drawn, and Centerline does not believe this default has a material impact on Centerline’s financial statements or operations.Also as a result of its wind-down event, Centerline Financial is restricted from making any member distributions and is restricted from doing any new business. Services performed by our Credit Risk Products Group earn income and cash flow from credit intermediation fees from the fund that are generally received in advance and deferred and recognized over the applicable risk-weighted periods, which generally comprise the life of such fund, on a straight-line basis.Fees pertaining to the construction and lease-up phase of a pool of properties have income-earning periods that are generally one to five years.Fees pertaining to the operational phase of a pool of properties have income-earning periods of approximately 20 years.We also earn interest from investing the capital we maintain to support credit intermediations that we have issued. Mortgage Banking Prior to the March 2010 Restructuring, Mortgage Banking was reported as a component of the Commercial Real Estate Group.Following the sale of the commercial real estate fund management business, the remaining Commercial Real Estate Group business is now called the Mortgage Banking Group and we report its results as a separate operating segment. Our Mortgage Banking Group provides multifamily housing loans for multifamily property types throughout the United States.In partnership with our capital sources, primarily GSEs and the FHA, we tailor mortgage products to meet the financing needs of our clients.We provide mortgages to Fannie Mae under its Delegated Underwriting Servicer (“DUS”) program and to Freddie Mac under the Freddie Mac Program Plus (“Program Plus”), and previously the Delegated Underwriting Initiative (“DUI”) programs.Mortgages originated and insured under the FHA programs are typically financed through the sales of mortgage backed securities guaranteed by Ginnie Mae. We originated $870.0 million of mortgage loans during 2010 that were closed in our name using cash borrowed from a warehouse lender and sold to the GSEs or to the market with a GSE credit enhancement from one week to three months following the loan closing.We use the cash received from the sale to repay the warehouse borrowings.We retain no interest in the mortgage loans we originate, although we do retain the right to service them.Mortgage servicing rights are valued and recorded as an asset on our Consolidated Balance Sheet.We also have certain contingent liabilities associated with the shared-risk loans that we originate under the loss-sharing arrangements of the Fannie Mae DUS and Freddie Mac DUI programs (see Note 32 to the consolidated financial statements). We earn transaction-based origination fees and trading premiums, recognized upon settlement of the sale of the loans to the GSE, and earn interest that accrues on loans prior to sale, net of interest expenses on warehoused borrowings.We earn servicing fees and various other related fees, including assumption, substitution, modification and prepayment penalties, for loans we service net of subservicing fees we pay to third parties and related parties. - 3 - Consolidated Partnerships Consolidated Partnerships comprise the following two groups: · funds our Affordable Housing Group originates and manages (“Tax Credit Fund Partnerships”); · property-level partnerships for which we have assumed the role of general partner or for which we have foreclosed upon the property (“Tax Credit Property Partnerships”). Prior to the March 2010 Restructuring, our Consolidated Partnerships included funds our Commercial Real Estate Group managed.Some of those funds were invested in CMBS and associated re-securitization trusts (“CMBS Fund Partnerships”). We also consolidated Centerline Real Estate Special Situations Mortgage Fund LLC (“CRESS”), a high-yield debt partnership (“High-Yield Debt Fund Partnership”) that the Commercial Real Estate Group also managed.The March 2010 Restructuring included the sale of our co-investment in and management function of these funds. While, in most cases, Centerline has little or no equity interest in the Tax Credit Fund Partnerships and Tax Credit Property Partnerships, we control the operations of these partnerships and therefore consolidate them in our financial statements.The amounts of assets included in our Consolidated Balance Sheets differ from the amounts we refer to as “Assets under Management” as the carrying amounts reflect mark-to-market adjustments for certain investments, absorption of operating losses for equity investments, and other factors. The Tax Credit Fund Partnerships earn equity income from investments in tax-credit property partnerships.Because tax-credit funds are designed to generate tax benefits and losses for their investors, equity income usually is negative and a substantial portion of it is allocated to the investors.Tax Credit Property Partnerships earn rental revenues from operating affordable housing properties. Funding of Operations Our primary business operation needs include payment of compensation and general business expenses, facilitating debt and equity originations, fund management and asset management activities within our Affordable Housing and Mortgage Banking businesses, and funding commitments and contractual payment obligations including debt amortization.We fund these short-term business needs primarily with cash provided by operations, revolving credit facilities and asset-backed warehouse credit facilities. Concurrent with the March 2010 Restructuring, we restructured our debt and equity, providing us with improved operating flexibility going forward. These funding sources are described in detail in ITEM 7 – Management’s Discussion and Analysis – SECTION 3 – Liquidity and Capital Resources and in Note 15 to the consolidated financial statements. Competition We face competition in terms of new competitors and new competing products.From time to time, we may be in competition with private investors, various financial institutions, investment partnerships and other entities with objectives similar to ours, specifically: · our Affordable Housing group competes directly with other Tax Credit syndicators seeking to raise capital for tax advantaged funds, some of which offer credit intermediation for their funds.We also compete with regional and national banks that directly acquire Tax Credit property investments; and · our Mortgage Banking and Affordable Housing groups compete with 24 other licensed DUS lenders that originate multifamily mortgages on behalf of Fannie Mae, 27 other Freddie Mac Program Plus lenders, over 100 FHA-approved multi-family lenders as well as numerous banks, insurance companies, finance companies and others that originate multi-family mortgages for investment or resale. Although some of our competitors have substantially greater financial and operational resources than we do, we feel we can effectively compete due to: · our on-going relationships with developers and borrowers; · our on-going relationships with GSEs; and · our diversified product platform. - 4 - Tax Matters Following the March 2010 Restructuring, most of our pre-tax income is derived from taxable fees and from tax-exempt mortgage revenue bond investments, including the Freddie Mac re-securitization certificates included in our Affordable Housing group, which are held within flow-through entities. The Affordable Housing business, the Mortgage Banking businesses, our Corporate group and our Consolidated Partnership group, however, are conducted in corporations or partnerships that are owned by corporations subject to income taxes.Most of our corporate entities have current and accumulated tax losses. Our parent entity is a Delaware statutory trust, taxed as partnership for United States tax purposes.We pass through our income/loss, including federally tax-exempt income, to our shareholders for inclusion in their tax returns. Prior to the March 2010 Restructuring, the CMBS and High-Yield Debt Fund Partnerships investments, which were included in our Commercial Real Estate group, were held in a corporation taxed as a real estate investment trust that if failing certain asset and distribution requirements will be subject to tax. Historically, those corporations met the asset and distribution requirements and did not incur taxes.The owner of these entities at the time of the March 2010 Restructuring was a corporation and some of the income distributed was offset by accumulated tax losses.The Portfolio Management business was also in a corporation subject to taxes. See Note 27 to the consolidated financial statements regarding steps we have taken to preserve net operating loss carry forwards in connection with the March 2010 Restructuring. Governance We are governed by a board of trustees comprised of five managing trustees, four of whom are independent.Our board of trustees has four standing committees: Audit; Compensation; Nominating/Governance; and Finance. The committees consist entirely of independent trustees. In connection with the adoption of the Tax Benefits Preservation Plan (see Note 21 to the consolidated financial statements), our board of trustees created the Rights Plan Evaluation Committee (the "Committee") to administer the plan, including (i) establishing or modifying the purchase price at which a holder of a right may purchase one one-millionth of a Series B Share upon exercise of a right, (ii) declaring the distribution of rights, and (iii) recommending to the board the continued maintenance, modification or termination of the Tax Benefit Preservation Plan, or the redemption of the rights.The Committee must be comprised of at least two independent trustees.During 2010, the Board determined that it would assume the duties of the Rights Plan Evaluation Committee and that committee was dissolved.The independent trustees also maintain an Oversight Committee whose duties include oversight of our relationship with Island Centerline Manager LLC and its affiliates (see also Note 30 to the consolidated financial statements). Employees Our subsidiaries had approximately 206 employees at December 31, 2010, none of whom were parties to any collective bargaining agreement. Regulatory Matters The mortgage origination business within our Affordable Housing and Mortgage Banking group is subject to various governmental and quasi-governmental regulations.As noted above, we are licensed or approved to service and/or originate and sell mortgage loans under Fannie Mae and Freddie Mac programs.Fannie Mae and Freddie Mac are federally chartered public corporations that require our subsidiaries to meet minimum net worth and capital requirements and to comply with other reporting requirements.Mortgage loans made under these programs are also required to meet the requirements of these programs.In addition, under Fannie Mae’s DUS program and historically under Freddie Mac’s DUI program, two of our subsidiaries have the authority to originate loans without a prior review by Fannie Mae and Freddie Mac and are required to share in the losses on loans originated under this program.If they fail to comply with the requirements of these programs, the agency can terminate our license or approval.In addition, Fannie Mae and Freddie Mac have the authority under their guidelines to terminate a lender’s authority to originate and service their loans for any reason.If our authority is terminated under any of these programs, it would prevent us from originating or servicing loans under that program.The parent trust is required to guarantee up to $75 million of such business’ obligations under these programs. - 5 - Additional Information Additional information about Centerline Holding Company and its subsidiaries beyond what is included in this Form 10-K, including our Code of Business Conduct and Ethics, is available at www.centerline.com.As soon as reasonably practicable after such material is electronically filed with, or furnished to, the Securities and Exchange Commission (“SEC”) we make available, on or through our website, free of charge: · our annual report on Form 10-K; · our quarterly reports on Form 10-Q; · our current reports on Form 8-K; · our proxy filings; and · amendments, if any, to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act. You may also read and copy these materials at the SEC’s Public Reference Room at treet, N.E., Washington, DC 20549, or obtain them by calling the SEC at 1-800-SEC-0330.The SEC also maintains an Internet website that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC at www.sec.gov.We will provide a copy of any of the foregoing documents upon request. None of the information on our website that is not otherwise expressly set forth or incorporated by reference in this Form 10-K is a part of this Form 10-K. Item 1A.Risk Factors. You should carefully consider each of the following risks described below and all of the other information in this annual report on Form 10-K in evaluating us.Our business, financial condition, cash flows and/or results of operations could be materially adversely affected by any of these risks.The trading price of our common shares of beneficial interest (“Common Shares”) could decline due to any of these risks. As with any business, we face a number of risks.We have grouped these risk factors into several categories, as follows: 1. General Risks Related to Our Business 2. Risks Related to Our Affordable Housing Group 3. Risks Related to our Mortgage Banking Group 4. Risks Related to Application of Tax Laws 5. Risks Related to Investing in Our Company 1.General Risks Related to Our Business Our businesses, results of operations and financial condition have been materially and adversely affected by disruptions in the credit and real estate markets Since the middle of 2007, the real estate and credit markets have been subject to significant and unprecedented disruptions.We have been materially and adversely affected by these conditions and events in a number of ways, including: · a general decline in business activity caused by stagnation and slow recovery in the many markets in which we operate; · curtailment of our liquidity as described in Item 7 – Management’s Discussion and Analysis. Although there has been some improvement in access to credit and real estate values appear to be stabilizing in different parts of the country, the continuing limitation of credit and the uncertain economic environment may adversely impact our results of operations in the future.We may not be successful in reinvigorating the businesses we retained and grow to the extent we currently plan or that we experienced in the past. - 6 - We rely upon business relationships which may not continue We rely upon relationships with key investors and developers.If these relationships do not continue, or if we are unable to form new relationships, our ability to generate revenue will be adversely affected.Specifically: · in the three years prior to the downturn in the tax credit syndication market, 10 developers provided 37.3% of the tax credit properties for which we arranged equity financing through our tax credit funds; · Fannie Mae and Freddie Mac were the purchasers of 90% of the loans originated by our Mortgage Banking and Affordable Housing groups in 2010 and 100% of the loans originated in 2009; and Our ability to generate revenue through mortgage sales to institutional investors largely depends on programs sponsored by GSEs, including Fannie Mae and Freddie Mac, which facilitate the issuance of mortgage-backed securities in the secondary market.In 2009, the federal government placed Fannie Mae and Freddie Mac into conservatorship in an attempt to stabilize those GSEs.In February 2011, The Department of the Treasury and the U.S. Department of Housing and Urban Development issued a report to congress entitled Reforming America’s Housing Finance Market in which they recommended the development of a plan to responsibly reduce the role of Fannie Mae and Freddie Mac in the mortgage market. We are not involved in the single family home mortgage business but we are involved with Fannie Mae and Freddie Mac with respect to the multifamily rental housing finance business, which extends across our Affordable Housing and Mortgage Banking groups.A reduction in the role that Fannie Mae and Freddie Mac plays in the multi-family mortgage market could have a material adverse effect on our Mortgage Banking Activities.Our agreements with Fannie Mae and Freddie Mac, which afford us a number of advantages, may be canceled by the either of them upon the occurrence of certain conditions, and for cause.Cancellation of one or more of these agreements would have a material adverse effect on our operating results. Factors beyond our control may cause investors or purchasers to curtail their activities.Developers may also experience financial difficulties that would, in turn, reduce the amount of business we transact with them.If developers were to fail, it could also lead to some of the adverse consequences listed under There are risks associated with investments secured by real estate, which may negatively affect our net income and cash flows below. By reason of their regulated status, certain of our investors have regulatory incentives to invest in our sponsored investment funds in addition to the economic return from such investments.A change in such regulations could result in determinations by such investors to seek other investment opportunities. Lastly, many of our financing arrangements, including our Term Loan and Revolving Credit Facility and mortgage banking warehouse line are with Bank of America (either as sole lender or as lead lender).Bank of America also owns Merrill Lynch & Co., Inc., which is involved in a number of credit intermediation transactions with us.With limited availability in the credit markets we have become increasingly dependent upon fewer lenders to provide needed financing. There are risks associated with investments secured by real estate, which may negatively affect our net income and cash flows Through our subsidiaries, we historically have derived a large portion of our earnings by: · originating and managing funds that provide equity to Tax Credit property partnerships; · originating and servicing multifamily mortgages; and · investing in loans secured by real estate or revenues from real estate. Our success depends in large part on the performance of the properties underlying these investments, which subjects us to various types and degrees of risk, including the following: · the properties might not generate sufficient income to meet their operating expenses and payments on the related debt and/or operating expenses may escalate leading to the same result; · economic conditions may limit the amount of rent that can be charged at the properties, the timeliness of rent payments or a reduction in occupancy levels; · there may be rent limitations for certain properties that could limit our ability to generate the funds necessary to maintain the properties in proper condition; - 7 - · current market conditions have led to increased foreclosures, resulting in greater supply of low-cost homes which could lower the demand for multifamily rental housing; · if an investment defaults, the fair market value of the property securing such investment may be less than the principal amount of our investment; · there are certain types of losses that are either uninsurable or not economically insurable; as a result, the owners of the real estate securing our investments could be required to pay for such costs; and · a guarantor may be unable to fulfill its obligations. All of these conditions and events may increase the possibility that, among other things: · a property owner may be unable to meet its obligations to us as holder of its debt; · a property owner may default on a mortgage for which we have a loss-sharing obligation; · a fund may not be able to pay our fees; and · we could lose our invested capital and/or anticipated future revenue. This could decrease the fair value of our investments, lower the fair value of assets we pledge as collateral, impair our ability to generate new business and negatively affect our net income and cash flows. There are risks associated with our investment in Freddie Mac B-Certificates, which may negatively affect our net income and cash flows. In addition to the above risk factor entitled There are risks associated with investments secured by real estate, which may negatively affect our net income and cash flows, there are additional risks associated with our investment in Freddie Mac B-Certificates.Cash received and income recorded on our Freddie Mac B Certificates is impacted by third party support of the properties underlying this investment as well as the restructuring of non-performing property debt underlying this investment.We have entered into agreements with Merrill Lynch and Natixis Financial Products as part of our March 2010 Restructuring which contemplate ongoing support for certain properties as well as the restructuring of non-performing property debt.Consummation of the specific support provisions included in these agreements is dependent on various conditions being met.These conditions may not be met or these agreements may be amended or modified which may negatively impact the cash received and income recorded on our Freddie Mac B Certificates. We may suffer adverse consequences from changing interest rates Because our debt is variable rate and not hedged, an increase in interest rates could negatively affect our net income and cash flows.Additionally, increasing interest rates may: · reduce the fair value of our investments and residual interests in securitization transactions; · decrease the amount we could realize on the sale or financing of those investments; · reduce the number of properties economically feasible to finance; · reduce the demand for financing, which could limit our ability to originate loans or to structure transactions, thereby reducing fees and interest we receive; · restrict our access to capital; and · cause investors to find alternative investments that are more attractive than the funds we sponsor. Conversely, falling interest rates may prompt historical renters to become homebuyers, in turn potentially reducing the demand for the multifamily rental housing we finance.Further, a portion of our net income is generated by interest income we earn on mortgage escrow deposits.If interest rates decrease, our revenue decreases as well. Furthermore, strategies we may follow to address these risks carry risks of their own, including, but not limited to: · the potential inability to refinance debt at terms we find acceptable; · lack of availability of alternate sources of fixed-rate or lower cost financing; - 8 - · default by interest rate swap counterparties on their obligations to us; · our inability to match the duration or reset periods of assets and liabilities that we want to mitigate the effect of changing rates; and · other efforts to manage risks related to changes in interest rates that may not be successful. If a change in interest rates causes the consequences described above, or otherwise negatively affects us, the result could adversely affect our ability to generate net income or cash flows. Heightened competition may negatively impact our earnings We are subject to competition in all of our business lines, as described in Item 1. – Business – Business Overview – Competition.If competition increases, we may experience compression in the level of profits we earn on our various investments and financing products due to, among other things: · reductions in volume of funds originated and/or the rate of fees we earn from originating and managing funds; · reductions in the rate of interest we earn on investments; and · reductions in volume of mortgage originations and/or the rates of origination and servicing fees for mortgages. As we may borrow funds to make investments, the ability to access such funds and rising interest rates may compound this issue.Absent cost reductions, such compression may not permit us to enjoy the margins we have achieved historically, thereby lowering our revenues and net income. Our assets are pledged and there are restrictions on securitizing/monetizing them Substantially all of our assets have been pledged as collateral in connection with our debt facilities and credit intermediation activities and we may not have full access to them until we exit the related programs (see Note 7 to the consolidated financial statements).This may prevent us from entering into asset specific financing agreements at terms more favorable than under existing agreements.Also, if we are unable to meet the payment terms under the related agreements, we may be forced to sell certain assets, which could result in losses and the elimination of income and cash flows we currently earn. We have redeemable securities that could adversely affect our liquidity Following the March 2010 Restructuring, we continue to have redeemable shares outstanding for which the redemption feature can be exercised in January 2012.After giving effect to a January 2011 settlement to cash by one of the shareholders of those shares, should the remaining holders of those shares exercise their redemption rights, we would be required to pay $11.0 million to redeem the shares.If we are required to pay the redemption price, those funds would not be available for operations or to reduce outstanding debt and would negatively impact our cash flows. 2.Risks Related to Our Affordable Housing group Funds may not generate sufficient cash to pay amounts due to us, which may negatively impact our net income and cash flows Much of the revenue in our Affordable Housing group is historically earned from fees that Tax Credit funds we sponsor and manage pay to our subsidiaries for services rendered.These funds are dependent upon the cash flows of Tax Credit property partnerships in which they invest to generate their own cash flows that are used to pay such fees for services, such as asset management and advisory services.As the Tax Credit property partnerships are susceptible to numerous operational risks (see General Risks Related to Our Business – There are risks associated with investments secured by real estate, which may negatively affect our net income and cash flows), the Tax Credit funds may not collect sufficient cash to pay the fees they owe to us. If we do not receive these fees, or if we determine that the amounts are not collectible, the loss of such earnings would negatively impact our net income and cash flows. We may be unable to raise capital for new investment funds Historically, a large part of our net income is based on fees and equity income we earn for originating or managing investment funds, many of which have finite lives.Our current strategy to expand our position as an asset manager is dependent upon our ability to attract investors to funds we originate.If we are not successful in originating funds to expand our business and to replace others as they approach the end of their life cycles, our ability to earn income and generate cash flows will decline. - 9 - Additionally, real estate underlies most of our business lines, whether by virtue of sponsoring funds associated with real estate or by direct investment.While sometimes viewed as an attractive investment sector, there is no guarantee that the investors in the funds we sponsor will continue to allocate capital to investments associated with real estate.Should there be a general decline in capital invested in the sector, our ability to sponsor funds would be diminished and the income we earn from these activities would decline. Certain management agreements have finite terms and may not be renewed which could negatively affect our net income and cash flows We receive fees from investment funds we sponsor and manage.These funds generally do not require or authorize their investors to approve the funds’ management arrangements with us as we will generally have controlling interests in the funds or the entities which control the funds.However, our management is subject to the fiduciary duty to the investors in those funds, which may affect our ability to continue to collect the fees and equity allocations.Furthermore, the organizational documents of certain of these funds allow for the investors to remove us as general partner or managing member without cause or upon the occurrence of certain events.Although the funds will generally be required to pay fair market value if they exercise this right, our right to receive future fees would terminate and there can be no assurance that the payment will fully compensate us for the future loss in revenue.Finally, many of these funds have finite lives, after which they are liquidated.The termination of a fund will result in a termination of the fees we receive from it. Other parties have the first right to cash flows from our residual interest investments Because of our utilization of securitizations, we own certain residual interests subordinate in right of payment to other senior securities.There are risks in owning such residual interests that could adversely affect our net income and cash flows, including: · the risk that borrowers may not be able to make payments, resulting in us, as the holder of the residual interests, receiving principal and interest payments that are less than expected or no payment at all; and · the risk that the holders of the senior interests may control the ability to enforce remedies, limiting our ability to take actions that might protect our interests. Any reduction in the cash flows as noted above could adversely impact our net income and cash flows. There is a risk of elimination of, or changes to, governmental programs that could limit our product offerings A significant portion of our Affordable Housing group revenues is derived from the syndication of partnership interests in partnerships that invest in properties eligible for LIHTCs which are a provision of the Internal Revenue Code of 1986, as amended (the “Code”). Section 42 of the Code authorizes federal LIHTCs for affordable multifamily rental housing.Under this program, a project either receives an allocation of federal LIHTCs from an agency designated by the government of the state in which the project is located or the project is entitled to the LIHTCs by reason of its being financed by volume cap mortgage revenue bonds.There are two types of credits: · 4% credits – for new buildings and existing buildings financed with mortgage revenue bonds that receive an allocation of the volume cap, or for new and existing buildings financed with below-market federal financing that receive an allocation of federal LIHTCs from state agencies; and · 9% credits – for new buildings that receive an allocation of federal LIHTCs from state agencies. The credits are taken over a period of ten years, which can span over an 11-year operating period.The credit amount is based on the qualified basis of each building, which is based upon the adjusted basis of the building multiplied by the percentage of units in the building leased to low-income tenants. In order to qualify for the federal LIHTC, the property must comply with either of the “20/50” or “40/60” tests that apply to tax-exempt bonds(see The treatment of our income as federally tax exemptdepends upon the application of tax laws that could be challenged under Risks Related to Application of Tax Laws later in this section).In addition, the amount of rent that may be charged to qualifying low-income tenants cannot exceed 30% of the “imputed income” for each unit, i.e., 30% of the imputed income of a family earning 50% or 60% of area median income, as adjusted for family size.Failure to comply continuously with these requirements throughout the 15-year recapture period could result in a recapture of the federal LIHTCs.In addition, if the rents from the property are not sufficient to pay debt service on the mortgage revenue bonds or other financing secured by the property and a default ensues, the initial borrower could lose ownership of the project as a result of foreclosure of the mortgage.In such event, the initial equity investors would no longer be entitled to claim the federal LIHTCs, but the foreclosing lender could claim the remaining LIHTCs provided the project continues to be operated in accordance with the requirements of Section 42.As a result, there is a strong incentive for the federal LIHTC investor to ensure that the development is current on debt service payments by making additional capital contributions or otherwise. - 10 - With respect to most of the properties, substantially all the multifamily units are rented to individuals or families earning no greater than 60% of area median income and, thus, substantially all of the qualified basis may be used to determine the amount of the federal LIHTC.This maximizes the amount of equity raised from the purchasers of the federal LIHTCs for each development and provides for the maximum amount of rent that can be obtained from tenants where there is currently strong occupancy demand. The Tax Credit funds we sponsor contribute the negotiated equity to the developer/owner, paid over a period of time.In the case of properties utilizing 4% credits, this contribution will usually provide between 25% and 35% of the costs of the development.For properties utilizing 9% credits, this contribution will usually provide between 45% and 55% of the cost of the development. Since LIHTCs are a part of the Code, Congress could repeal or modify this legislation at any time or modify the tax laws so that the value of LIHTC benefits is reduced.If such legislation is repealed or adversely modified, we would no longer be able to pursue this portion of our business strategy. Our role as a sponsor of investment funds and co-developer of Tax Credit properties exposes us to risks of loss In connection with the sponsorship of investment funds and joint venture activities for co-development of Tax Credit properties, we act as a fiduciary to the investors in our investment funds and in certain cases also provide performance guarantees to these investors.We advance funds to acquire interests in Tax Credit property partnerships for inclusion in investment funds and, at any point in time, the amount of funds advanced can be material.Recovery of these amounts is subject to our ability to attract investors to new investment funds or, if investors are not found, the sale of the partnership interests in the underlying properties.We could also be liable to investors in investment funds and third parties as a result of serving as general partner or special limited partner in various investment funds. In addition, investors in the Tax Credit funds we sponsor and manage anticipate certain returns on their investment and for certain funds we have agreed to provide specified rates of return.If the Tax Credit properties in which these funds invest do not perform as expected, we may be required to make payments in order to cover shortfalls at the property partnership level or to insure funds produce their specified level of return (see also There are risks associated with credit intermediation and commitments to provide specified rates of return that expose us to losses. We may advance monies to a fund to cover shortfalls at the property partnership level, although we are not required to do so, to maintain our relationship with Tax Credit fund investors and to preserve the value of our residual interests in the mortgage revenue bonds we re-securitized.If we make such advances, there can be no assurance that we will be able to recover the monies.If we determine that any such advances are not recoverable, the negative impact on our net income and cash flows could be material. There are risks associated with credit intermediation and commitments to provide specified rates of return that could reduce our reported income Through our subsidiaries, we provide credit intermediation to third parties for a fee.These contracts provide for payment to cover shortfalls at properties or provide specified internal rates of return to investors in tax credit funds we sponsor.All of these credit intermediation agreements have been executed at isolated special purpose entities. These isolated special purpose entities have been capitalized to meet the payments required under these agreements, however in certain cases we may be required to make additional payments to these isolated special purpose entities if the Tax Credit properties related to these agreements do not perform as expected.In certain instances these isolated special purpose entities are required to advance funds to a fund to cover shortfalls at the property partnership level in order to insure that the investors do not lose their expected tax benefits and, if the internal rate of return to investors falls below the specified level, these subsidiaries would be required to make a payment so that the specified rate of return will be achieved.If third parties default on their obligations for which these subsidiaries provided credit intermediation, our reported loss would likely be in an amount far in excess of the fee paid to us for providing the service.If advances are made to cover shortfalls at property partnership level, there can be no assurance that we will be able to recover the monies.If we determine that any such advances are not recoverable, the negative impact on our net income and cash flows could be material. The maximum potential liability pursuant to these transactions is detailed in ITEM 7 – Management’s Discussion and Analysis – SECTION 3 – Liquidity and Capital Resources – Commitments and Contingencies – Off Balance Sheet Arrangements and Note 32 to the consolidated financial statements. During the fourth quarter of 2010, we did not complete the restructuring of certain bonds by the date required in the Master Novation, Stabilization, Assignment, Allocation, Servicing and Asset Management Agreement with Natixis Capital Markets North America Inc. (“Natixis”), which resulted in a cash freeze event under the terms of that agreement.As a result of the cash freeze event, we must obtain consent from Natixis prior to any usage of available cash at CFin Holdings, one of the isolated special purpose entities described above.This event is also an event of default under our CFin Holdings Credit Agreement.Among other remedies, upon this event of default Natixis can call the loan balance under the CFin Holdings Credit Agreement due.As of December 31, 2010, the loan balance was $21.7 million.While CFin Holdings has sufficient available cash to repay this loan in full, repayment of this loan would reduce the capital available to this isolated special purpose entity.This could result in additional losses under our credit intermediation agreements. - 11 - 3.Risks Related to Our Mortgage Banking Group There are risks of loss associated with our mortgage originations that may negatively impact our net income and cash flows Under DUS program, we originate loans through one of our subsidiaries that are thereafter purchased or credit enhanced by Fannie Mae.Pursuant to a master loss sharing agreement with Fannie Mae, we retain a first loss position with respect to the loans that we originate and sell under this program.For these loss sharing loans, we assume responsibility for a portion of any loss that may result from borrower defaults, based on the Fannie Mae loss sharing formulas, and Fannie Mae risk Levels I, II or III.All of the 964 loss sharing loans in this program as of December 31, 2010, were Level I loans.For a majority of these loans, if a default occurs, we are responsible for the first 5% of the unpaid principal balance and a portion of any additional losses to a maximum of 20% of the original principal balance; any remaining loss is borne by Fannie Mae.For 97 loans a modified risk sharing arrangement is applied in which our risk share is reduced to 0% to 75% of our overall share of the loss.For Level II and Level III loans, we may carry a higher loss sharing percentage.Pursuant to this agreement, we are responsible for funding 100% of mortgagor delinquency (principal and interest) and servicing advances (taxes, insurance and foreclosure costs) until the amounts advanced exceed 5% of the unpaid principal balance at the date of default.Thereafter, for Level I loans, we may request interim loss sharing adjustments which allow us to fund 25% of such advances until final settlement under the master loss sharing agreement or up to our maximum assumed responsibility under the agreement.No interim sharing adjustments are available for Level II and Level III loans. We also participate in loss sharing transactions for loans we originated under Freddie Mac’s DUI program that were purchased by Freddie Mac.Under the terms of our master agreement with Freddie Mac, we are obligated to reimburse Freddie Mac for a portion of any loss that may result from borrower defaults on DUI transactions.For such loans, if a default occurs, our share of the loss will be the first 5% of the unpaid principal balance and 25% of the next 20% of the remaining unpaid principal balance to a maximum of 10% of the unpaid principal balance.The loss on a defaulted loan is calculated as the unpaid principal amount due, unpaid interest due and default resolutions costs (taxes, insurance, operation and foreclosure costs) less recoveries.We had 58 loss sharing loans in this program. Our maximum “first loss” exposure under the DUS and DUI programs is detailed in ITEM 7 –- Management’s Discussion and Analysis – SECTION 3 – Liquidity and Capital Resources – Commitments and Contingencies - Off Balance Sheet Arrangements and Note 32 to the consolidated financial statements. In addition, we could be required to repurchase loans we have originated for Fannie Mae and Freddie Mac or we could be subject to other substantial penalties and damages, including loss of servicing rights, if we fail to perform in accordance with our DUS and DUI agreements by, for example, failing to underwrite and deliver a loan in accordance with the terms and conditions of the applicable master agreement. As a mortgage lender, we must comply with numerous licensing requirements, and our inability to remain in compliance with such requirements could adversely affect our operations and, in general, our reputation Like other mortgage lending companies, we must comply with the applicable licensing and other regulatory requirements of each jurisdiction in which we are authorized to lend.These requirements are complex and vary from jurisdiction to jurisdiction.From time to time we are subject to examination by regulators and, if it is determined that we are not in compliance with the applicable requirements, we may be fined, and our license to lend in one or more jurisdictions may be suspended or revoked. If our loan servicing portfolio decreases, our net income and cash flows would be negatively affected A large portion of our revenues in the mortgage origination business relate to recurring fees for servicing mortgages we originate or those for which we have sub-servicing agreements.Loans in our portfolio are subject to maturity, prepayments, defaults and refinancing after which we may not recapture the loan.Upon these events, our portfolio would decline, depriving us of the associated revenue stream.This, in turn, would negatively affect our net income and cash flows. 4.Risks Related to Application of Tax Laws We may not realize the value of net operating loss carry forwards Due to significant operating losses over the past several years, we have a significant net operating loss (“NOL”) that can be carried forward to offset taxable income in future periods.While we currently carry the deferred tax asset related to the NOL carry forward at zero value due to uncertainty of utilization in the near term, the carry forward period of 20 years increases the potential value of the asset.Should the IRS determine that Centerline underwent a “change of control” of more than 50%, certain provisions of the Code would virtually eliminate our ability to utilize carry forwards.If such an event were to occur, the cash flow benefits we might otherwise have would be eliminated.Furthermore, strategies we may follow to address these risks carry risks of their own, as described in Risks Related to Investing in Our Company – Our anti-takeover provisions may discourage third-party proposals.Additionally, the companies with the tax losses are open to federal, state and local audit for the tax years 2006-2009.To date, we have settled the tax years through 2007 without any significant negative audit adjustments.Should the federal, state or local tax authorities successfully reduce our tax losses claimed in these open tax years, the amount of loss carry forwards disclosed as available to offset future taxable income would be reduced as well. - 12 - Our classification as a publicly traded partnership not taxable as a corporation is not free from doubt and could be challenged We, and some of our subsidiaries, operate as partnerships or are disregarded for federal income tax purposes.This allows us to pass through some of our income, including our federally tax-exempt income, and deductions to our shareholders.The listing of our Common Shares on the Over-the-Counter Exchange causes us to be treated as a “publicly traded partnership” for federal income tax purposes.We believe that we have been and are properly treated as a partnership for federal income tax purposes.However, the Internal Revenue Service (“IRS”) could challenge our partnership status and we could fail to qualify as a partnership in years that are subject to audit or in future years.Qualification as a partnership involves the application of numerous technical legal provisions.For example, a publicly traded partnership is generally taxable as a corporation unless 90% or more of its gross income is “qualifying” income (which includes interest, dividends, real property rents, gains from the sale or other disposition of real property, gain from the sale or other disposition of capital assets held for the production of interest or dividends, and certain other items).We have represented that in all prior years of our existence at least 90% of our gross income was qualifying income and we intend to conduct our operations in a manner such that at least 90% of our gross income will constitute qualifying income in the current year and in the future.Although the issue is not free from doubt, we believe we have been and are properly treated as a partnership for federal income tax purposes. In determining whether interest is treated as qualifying income under these rules, interest income derived from a “financial business” and income and gains derived by a “dealer” in securities are not treated as qualifying income.We have represented that we are acting as an investor with respect to our remaining mortgage revenue bond investments and that we have not engaged in, and will not engage in, a financial business, although there is no clear guidance on what constitutes a financial business under the tax law.We have taken the position that for purposes of determining whether we are in a financial business, Affordable Housing activities that we are engaged in now and that we contemplate engaging in prospectively would not cause us to be engaged in a financial business or to be considered a “dealer” in securities.The IRS could assert that our activities constitute a financial business.If our activities constitute (or as a result of increased volume constitute) a financial business or cause us to be treated as a dealer, there is a substantial risk that more than 10% of our gross income would not constitute qualifying income.We could also be treated as if we were engaged in a financial business if the activities of Centerline Capital Group (“CCG”) and its subsidiaries were attributed to us and were determined to constitute a financial business.CCG is subject to income tax on its income.Accordingly, we believe the activities and income of CCG and its subsidiaries will not be attributed to Centerline for purposes of determining Centerline’s tax status.In addition, in determining whether interest is treated as qualifying income, interest income that is determined based upon the income or profits of any person is not treated as qualifying income. If, for any reason, less than 90% of our gross income constitutes qualifying income, items of income and deduction would not pass through to our shareholders and our shareholders would be treated for federal income tax purposes as stockholders in a corporation.We would be required to pay income tax at corporate rates on any portion of our net income that did not constitute tax-exempt income.In addition, a portion of our federally tax-exempt income may be included in determining our alternative minimum tax liability.Distributions by us to our shareholders would constitute dividend income taxable to such holders to the extent of our earnings and profits, which would include tax-exempt income, as well as any taxable income we might have, and the payment of these distributions would not be deductible by us.These consequences would have a material adverse effect on us, our shareholders and the price of our shares. There is a risk that the IRS will disagree with our judgment with respect to allocations We use various accounting and reporting conventions to determine each shareholder’s allocable share of income, including any market discount taxable as ordinary income, gain, loss and deductions.Our allocation provisions will be respected for federal income tax purposes only if they are considered to have “substantial economic effect” or are in accordance with the partners’ “interest in the partnership”.There is no assurance that the IRS will agree with our various accounting methods, conventions and allocation provisions, particularly our allocation of adjustments to shareholders attributable to the differences between the shareholders’ purchase price of Common Shares and their shares of our tax basis in our assets, pursuant to an election we made. The structure of our acquisitions could be challenged Our acquisitions of Centerline Affordable Housing Advisors LLC (“CAHA”) and other subsidiaries were structured to prevent us from realizing active income from these businesses and effectively to receive a tax deduction (via the allocation of subsidiary income) for payments made to its selling principals.It is possible that the IRS could challenge this structure, with material adverse consequences to us.First, the IRS could assert that we, as the parent trust, are the owner of these businesses, in which case the parent trust would realize an amount of active income from them that would require it to be treated as a corporation instead of a publicly traded partnership for income tax purposes.If the IRS prevailed, we would be required to pay taxes on that income, thereby reducing the amount available for us to make distributions.The Company has currently suspended its distributions.As a result, it is still likely that the value of our shares would decline.Second, the IRS might assert that the Special Common Units (“SCUs”) held by the selling principals of the businesses and others are actually shares of our Company.If this position prevailed, the distributions payable on the units would not reduce the taxable income of CCG.In such event, CCG would be subject to increased tax, which could reduce our net income, our cash flows and our distributions, which could also result in a decrease in the portion of our distributions that is excluded from gross income for federal income tax purposes. - 13 - The treatment of our income as federally tax exempt depends upon the application of tax laws that could be challenged In our Affordable Housing business, we invest primarily in investments that generate tax-exempt income.However, the IRS may seek to re-characterize a portion of our tax-exempt income as taxable income as described in the Tax-exemption of interest on mortgage revenue bonds section below.If the IRS were successful, a shareholder’s distributive share of such income would be taxable to the shareholder, regardless of whether an amount of cash equal to such distributive share is actually distributed.Any taxable income would be allocated pro rata among our CRA Preferred Shares, our CRA Shares and our Common Shares.The Company has suspended its distributions and as a result, some CRA shares are not currently allocated any income. Tax-exemption of interest on mortgage revenue bonds On the date of original issuance or re-issuance of each mortgage revenue bond, nationally recognized bond counsel or special tax counsel rendered its opinion to the effect that, based on the law in effect on that date, interest on such mortgage revenue bonds is excludable from federally-taxable gross income, except with respect to any revenue bondduring any period in which it is held by a “substantial user” of the property financed with the proceeds of such mortgage revenue bonds or a “related person” of such a “substantial user.”Each opinion speaks only as of the date it was delivered.However, an opinion of counsel has no binding effect and there is no assurance that the IRS will not contest these conclusions or, if contested, that they will be sustained by a court. The Code establishes certain requirements which must be met subsequent to the issuance and delivery of tax-exempt mortgage revenue bonds for interest on such mortgage revenue bonds to remain excludable from federally-taxable gross income.Among these continuing requirements are restrictions on the investment and use of the revenue bond proceeds.In addition, there is a requirement that the property be operated as a rental property and that during the Qualified Project Period (defined below) at least either: · 20% of the units must be rented to individuals or families whose income is less than 50% of the area median gross income (the “20/50 test”); or · 40% of the units must be rented to individuals or families whose income is less than 60% of the area median gross income (the “40/60 test”); in each case with adjustments for family size.The Qualified Project Period begins when 10% of the units in the property are first occupied and ends on the latest of the date: (i) which is 15 years after 50% of the units are occupied; (ii) on which all the bonds have been retired; or (iii) on which any assistance provided under Section 8 of the U.S. Housing Act of 1937 terminates. Continuing requirements also include compliance and compliance with rules pertaining to arbitrage.Each issuer of the mortgage revenue bonds, as well as each of the underlying borrowers, has covenanted to comply with certain procedures and guidelines designed to ensure satisfaction of the continuing requirements of the Code.Failure to comply with these continuing requirements of the Code may cause the interest on such bonds to be includable in federally-taxable gross income retroactively to the date of issuance, regardless of when such noncompliance occurs.Greenberg Traurig, LLP (also referred to as “Greenberg Traurig”) as our bond counsel, and Paul Hastings, as our securities counsel (Greenberg Traurig and Paul Hastings are collectively referred to herein as our “Counsel”), have not, in connection with this filing, passed upon and do not assume any responsibility for, but rather have assumed the continuing correctness of, the opinions of bond counsel or special tax counsel (including opinions rendered by Greenberg Traurig) relating to the exclusion from federally-taxable gross income of interest on the mortgage revenue bonds and have not independently verified whether any events or circumstances have occurred since the date such opinions were rendered that would adversely affect the conclusions set forth herein. “Substantial User Limitation” Interest on a mortgage revenue bond we own will not be excluded from gross income during any period in which we are a "substantial user" of the properties financed with the proceeds of such mortgage revenue bond or a "related person" to a "substantial user".A “substantial user” generally includes any underlying borrower and any person or entity that uses the financed properties on other than a de minimis basis. - 14 - Greenberg Traurig has reviewed most of the mortgage revenue bonds we own, the ownership of the obligors of our mortgage revenue bonds and the ownership of our shares and our subsidiaries' shares and, with respect to the mortgage revenue bonds which it reviewed, concurs in the conclusion that we are not "substantial users" of the properties financed with the proceeds of the mortgage revenue bonds or related parties thereto.There can be no assurance, however, that the IRS would not challenge such conclusion.If such challenge were successful, the interest received on any bond for which we were treated as a "substantial user" or a "related party" thereto would be includable in federally taxable gross income. Tax exemption of distributions on residual interest We hold residual interests in a large number of federally tax-exempt mortgage revenue bonds, primarily through our re-securitization program with Freddie Mac.These residual interests entitle us to a share of the federally tax-exempt interest of such mortgage revenue bonds.Special tax counsel for each securitization program has rendered an opinion to the effect that the issuer of the residual interests will be classified as a partnership for federal income tax purposes and the holders of the residual interests will be treated as partners of such partnership.Consequently, as the holder of the residual interests, we treat our share of the federally tax-exempt income allocated and distributed to us as federally tax-exempt income.However, it is possible that the IRS could disagree with those conclusions and an alternative characterization could cause income from the residual interests to be treated as ordinary taxable income.If such an assertion of an alternative characterization prevailed, it would materially adversely affect us and our shareholders. In addition, it is possible that the interest on one or more of the mortgage revenue bonds in which we own a residual interest could be treated by the IRS as taxable ordinary income.In such event, the distributions on such residual interest would also, to the extent of such taxable interest on an underlying mortgage revenue bond, be treated as taxable ordinary income.Also, in most securitization programs, including the Freddie Mac securitization, we are obligated to repurchase any mortgage revenue bond the interest on which has been determined by the IRS to be taxable ordinary income. 5.Risks Related to Investing in Our Company Holding our common stock could result in income taxes without corresponding cash distributions The Company generates taxable and nontaxable income from its remaining mortgage revenue bond holdings and related investments.Because the Company is taxed as a partnership, this income will be passed through to our common shareholders.As long as we do not pay dividends, common shareholders may have a state tax liability with respect to the portion of federally tax exempt interest taxable in their state of residence and no cash distributions to offset that liability. Because we hold most of our investments through our subsidiaries, our shareholders are effectively subordinated to the liabilities and equity of our subsidiaries and our preferred shares We hold most of our investments through our subsidiaries.Because we own only common equity of our subsidiaries, we, and therefore holders of our shares, are effectively subordinated to the debt obligations, preferred equity and SCUs of our subsidiaries, which at December 31, 2010, aggregated approximately $0.9 billion.In particular, the holders of the preferred shares of Centerline Equity Issuer Trust (“Equity Issuer”), our wholly owned bankruptcy-remote subsidiary, are entitled to receive preferential distributions with respect to $159.0 million of residual interest investments it holds.Accordingly, a portion of the cash flow from our investments, particularly certain retained interests, will not be available for distribution on our Common Shares.Likewise if we pay a common dividend in future periods, holders of SCUs issued by our Centerline Capital Company LLC (“CCC”) subsidiary are entitled to receive preferential distributions with respect to the earnings of CCC and its subsidiaries. Our earnings, therefore, may not be available for distribution to our Common Shareholders. We are dependent on our Manager and may not find a suitable replacement if the Manager terminates the management agreement In connection with the March 2010 Restructuring, we entered into a management agreement with Island Centerline Manager LLC (“Manager”).Going forward the Manager will provide services with respect to various strategic functions that include, among other things: · identification of investment and acquisition opportunities; · advising as to operation and development of our remaining businesses; · advising as to debt and equity financings and hedging activities; · advising as to selection and engagement of professional service providers; and - 15 - · advising as to negotiations with counterparties with respect to the above. The management agreement expires in March 2015, subject to automatic, one-year renewals thereafter unless we or the Manager give 90-day notice of non-renewal.The management agreement may be terminated: · without cause by our Manager; or · with or without cause by a majority of our Board of Trustees The Manager can terminate the agreement without penalty, but we are generally subject to a termination fee based on the contracted annual amount and the incentive fee to which the Manager would be entitled. If our Manager terminates the management agreement, we may not be able to find an adequate replacement Manager, or we may not be able to hire appropriate personnel to perform the services the Manager provides.If such an event occurs, it could negatively impact our net income and cash flows. In addition, an affiliate of the Manager acts as sub-servicer for our servicing portfolio.Should we terminate the sub-servicing agreement, we would be subject to a termination fee based on the annualized fee that the sub-servicer would have earned pursuant to the contract.Should the sub-servicer terminate the agreement, we may not be able to engage a replacement without paying a less favorable rate or perform the function ourselves more economically.Any such termination would also likely be disruptive to our business. We depend upon the services of our executive officers and other employees We and our subsidiaries depend upon the services of our executive officers, other individuals who comprise our executive management team and other key employees, none of whom are subject to employment agreements.All decisions with respect to the management and control of our Company and our subsidiaries, subject to the supervision of our Board of Trustees (or the applicable subsidiary’s board), are currently made by the executive management team and other key members of management are responsible for executing the daily operations of our business.The impact of the economy on our business increases the risk of employee turnover.The departure or the loss of the services of any of these key officers or a large number of senior management personnel and other employees could have a material adverse effect on our ability to operate our business effectively and our future results of operations. Our Board of Trustees can change our business policies unilaterally Our Board of Trustees may amend or revise our business plan and certain other policies without shareholder approval.Therefore, our shareholders have no control over changes in our policies, including our business policies with respect to acquisitions, financing, growth, debt, capitalization and distributions, which are determined by our Board of Trustees. There are possible adverse effects arising from potential future issuance of shares or a reverse stock split Our Board of Trustees is permitted to offer additional equity or debt securities of our Company and our subsidiaries in exchange for money, property or other consideration.Our ability to sell or exchange such securities will depend on conditions then prevailing in the relevant capital markets and our results of operations, financial condition, investment portfolio and business prospects.As long as the issuance is made in accordance with our trust agreement and applicable exchange listing requirements, if any, the issuance of such additional securities would not be subject to the approval of our shareholders and could negatively affect the resale price of our shares.Shareholders would not have any preemptive rights in connection with the issuance of any additional securities we or our subsidiaries may offer and any of our equity offerings would cause dilution of a shareholder’s investment in us. In connection with the March 2010 Restructuring and the concurrent equity restructuring, we issued a new series of shares (the “Special Series A Shares”) that on October 6, 2010 were converted into 289.9 million Common Shares.In addition, 12.7 million Common Shares remained issuable in exchange for outstanding SCUs.Given the conversion of the Special Series A Shares in October 2010 and the potential conversion of the SCUs to Common Shares, their sale in the public market could, and depending upon the number of involved, likely would, adversely affect prevailing market prices of our shares and our ability to raise additional capital through the equity markets. As a result of our March 2010 Restructuring and the conversion of the Special Series A Shares to Common Shares, our Board of Trustees may determine at some time in the future that it is in the best interests of the Company and its shareholders to undertake a reverse share split which would reduce the outstanding number of shares.On our October 6, 2010 shareholders meeting, our shareholders approved an amendment and restatement of our trust agreement which includes amendments granting our Board of Trustees the authority to implement in its sole discretion any future share divisions, splits or combinations, including a reserve share split. - 16 - Following such approval by the shareholders, the Board is able to implement a reverse share split to reduce the number of outstanding Common Shares and reclassify any unissued Common Shares and shares held in our treasury, which will facilitate any future issuances of shares of beneficial interest by making those categories of Common Shares available for reclassification and reissuance.In addition, in the event we implement a reserve share split, holders of fractional shares may be required to sell such fractional shares to us for an amount which may be de minimis. We may have the ability to issue a greater percentage of Common Shares in relation to our outstanding shares after a reverse share split than we currently have.If we were to issue such shares, it would potentially have a greater dilutive effect on our current holders, depending on the size of the issuance.We currently do not have any plan, commitment, arrangement, understanding or agreement, either written or oral, to issue any additional Common Shares, other than shares otherwise issuable upon conversion or exchange of existing classes and series of our outstanding shares.However, the additional Common Shares would be available for issuance by action of our Board without the need for further action by our shareholders, unless such action is specifically required by applicable law or any rule or regulation to which the Company is subject. Any relative increase in our total authorized shares available for issuance could enable our Board to render more difficult or discourage an attempt to obtain control of the Company, since the additional shares could be issued to purchasers who support our Board and are opposed to a takeover. We are not currently aware of any pending or proposed transaction involving a change in control.While the amendments to be proposed in the proxy statement for our annual shareholders meeting may be deemed to have potential anti-takeover effects, it is not prompted by any specific effort or perceived threat of takeover. Because any reverse share split would reduce the number of outstanding Common Shares, it could, absent other factors, have the effect of increasing the per share price of the Common Shares. However, factors such as the Company’s financial performance and overall market conditions may adversely affect the price of the Common Shares, independent of the impact of any reverse share split.Due to such factors, there can be no assurance that a reverse share split, if implemented, would result in an increase in the per share price of the Common Shares. Similarly, if the per share price of the Common Shares were to increase due to the effect of a reverse share split, there can be no assurance that the increase would be in proportion to the reduction in the number of shares outstanding before such reverse share split, or that the market price of the Common Shares, after any such increase, will not decrease in the future.In addition, any reverse share split may result in some holders of Common Shares holding “odd lots” of less than 100 shares of Common Shares. Odd lot shares may be more difficult to sell and may lead to increased brokerage/transaction costs relative to “round lots” of multiples of 100 shares. Finally, the value, if any, of any reverse stock split may not immediately be reflected in the trading value of the shares.The effect of any corporate action affecting the outstanding number of Common Shares or Common Share equivalents cannot currently be predicted with any degree of accuracy. Counterparties to our 2010 equity restructuring and current and former members of our management team have significant voting power on matters submitted to a vote of our shareholders, and their interests may be in conflict with the interests of our other shareholders In connection with the March 2010 Restructuring, we restructured our equity and issued our Special Series A Shares that on October 6, 2010 were converted into 289.9 million Common SharesA large portion of those shares were issued to C-III Capital Partners LLC (the “Purchaser” in the March 2010 Restructuring).The Purchaser also purchased additional shares from Related Companies, L.P. (“TRCLP”) which is controlled by Stephen M. Ross, the former chairman of our Board of Trustees.On a fully diluted basis, the Purchaser’s shares account for more than 38% of our total voting shares. Additionally, in connection with the March 2010 Restructuring, we · Issued Special Series A Shares to Natixis in consideration for restructuring certain credit intermediation agreements; · Issued Special Series A Shares toBank of America Corporation and Wells Fargo & Co (or to certain of their subsidiaries or affiliates) inconversion of their Convertible CRA shares Also, in connection with our acquisition of CAHA in 2003, we issued to each of its selling principals one special preferred voting share for each SCU they received.Our special preferred voting shares have no economic interest, but entitle each holder to one vote per special preferred voting share on all matters subject to a vote of the holders of our Common Shares.None of the selling principals of CAHA who received special preferred voting shares continue to be officers or directors of our Company. As of the date of this filing: · C-III Capital Partners LLC, the Purchaser in the March 2010 Restructuring, holds 139.7 million Common Shares; · Natixis holds 17.8 million Common Shares; · Bank of America Corporation holds 30.9 million Common Shares; - 17 - · Wells Fargo & Company holds 27.8 million Common Shares; · TRCLP, its owners and TRCLP affiliates hold 10.2 million of the outstanding SCUs and 1.1 million Common Shares; · Former executives of our Company held 1.6 million of the outstanding SCUs.These SCUs are not subject to lock-up agreements and may be converted to Common Shares at any time. As such, if they vote as a block, such shareholders will have significant voting power on all matters submitted to a vote of our Common Shareholders. Shareholders may not be entitled to the same limitation on personal liability as stockholders of private corporations for profit We are governed by the laws of the State of Delaware.Under our trust agreement and the Delaware Statutory Trust Act, as amended (“Delaware Act”), our shareholders will be entitled to the same limitation of personal liability extended to stockholders of private corporations for profit organized under the General Corporation Law of the State of Delaware.In general, stockholders of Delaware corporations are not personally liable for the payment of corporate debts and obligations, and are liable only to the extent of their investment in the Delaware corporation.However, a shareholder may be obligated to make certain payments provided for in our trust agreement and bylaws.The properties securing our investments are dispersed in numerous states and the District of Columbia.In jurisdictions which have not adopted legislative provisions regarding statutory trusts similar to those of the Delaware Act, questions exist as to whether such jurisdictions would recognize a statutory trust, absent a state statute, and whether a court in such jurisdiction would recognize the Delaware Act as controlling.If not, a court in such jurisdiction could hold that our shareholders are not entitled to the limitation of liability set forth in our trust agreement and the Delaware Act and, as a result, are personally liable for our debts and obligations. Our anti-takeover provisions may discourage third-party proposals Certain provisions of our trust agreement may have the effect of discouraging a third party from making an acquisition proposal for our Company.This could inhibit a change in control of our Company under circumstances that could give our shareholders the opportunity to realize a premium over then-prevailing market prices.Such provisions include the following: Additional Classes and Series of Shares Our trust agreement permits our Board of Trustees to issue additional classes or series of beneficial interests and to establish the preferences and rights of any such securities.Thus, our Board of Trustees could authorize the issuance of beneficial interests with terms and conditions which could have the effect of discouraging a takeover or other transaction (see There are possible adverse effects arising from potential future issuance of sharesabove).In connection with the March 2010 Restructuring, the Board of Trustees authorized a rights plan for this purpose as described in Note 21 to the consolidated financial statements. Staggered Board Our Board of Trustees is divided into three classes of managing trustees.The terms of the first, second and third classes will expire in 2011, 2012 and 2013, respectively.Managing trustees for each class will be chosen for a three-year term upon the expiration of the current class’ term.The use of a staggered board makes it more difficult for a third-party to acquire control over us. If we had to register under the Investment Company Act, there could be negative consequences to our investment strategy Neither we nor our subsidiaries are registered under the Investment Company Act of 1940, as amended (the “Investment Company Act”) and we may not be able to conduct our activities as we currently do if we were required to so register. At all times, we intend to conduct our activities, and those of our subsidiaries, so as not to become regulated as an “investment company” under the Investment Company Act.Even if we are not an investment company under the Investment Company Act, we could be subject to regulation under the Investment Company Act if a subsidiary of ours were deemed to be an investment company.There are a number of possible exemptions from registration under the Investment Company Act that we believe apply to us and our subsidiaries and which we believe make it possible for us not to be subject to registration under the Investment Company Act. For example, the Investment Company Act exempts entities that are “primarily engaged in the business of purchasing or otherwise acquiring mortgages and other liens on and interests in real estate,” which we refer to as “qualifying interests.”Under current interpretations by the SEC staff, one of the ways in which our subsidiaries can qualify for this exemption is to maintain at least 55% of their assets directly in qualifying interests and the balance in real estate-type interests.We believe our subsidiaries can rely on this exemption or another exemption from registration. - 18 - The requirement that our subsidiaries maintain 55% of their assets in qualifying interests (or satisfy another exemption from registration) may inhibit our ability to acquire certain kinds of assets or to securitize additional interests in the future.If any of our subsidiaries fail to qualify for exemption from registration as an investment company and we, in turn, are required to register as an investment company, our ability to maintain our financing strategies would be substantially reduced, and we would be unable to conduct our business as described herein. Item 1B.Unresolved Staff Comments. None. Item 2.Properties. We lease the office space in which our headquarters are located at 625 Madison Avenue, New York, NY.The lease expires in 2017. We also lease office space in other locations, available for use by all of our operations, as follows: · Irvine, CA – an office facility; the lease expires in 2012 · Overland Park, KS – an office facility; the lease expires in 2012 · San Francisco, CA – an office facility; the lease expires in 2012 · Kansas City, MO – an office facility; the lease expires in 2012 · Vienna, VA – an office facility; the lease expires in 2012 · San Rafael, CA – an office facility; the lease expires in 2013 · Chicago, IL – an office facility; the lease expires in 2014 · Irving, TX – an office facility; the leases expires in 2018 We believe that these facilities are suitable for current requirements and contemplated future operations. Item 3.Legal Proceedings. We are subject to routine litigation and administrative proceedings arising in the ordinary course of business.In addition, we are party to the following actions: · On or about March 6, 2009, Regions Bank, as Trustee under a Trust Indenture dated April 1, 2005 respecting the Walton Trail Apartments, commenced an action, entitled Regions Bank v. Deickman, et al., Civil Action No. 2009-CV-165607-MJW, in the Superior Court of Fulton County, Georgia, against Stephen R. Dieckman, Arthur Dickson Cannon, Jr. and Arthur Dickson Cannon, III (the “Defendants”) seeking to collect money owed under a certain Guaranty and Suretyship Agreement dated as of May 1, 2005.On or about May 28, 2009, the Defendants filed a Third-Party Complaint in that action against CCG and Caswyck Trail, LLC (“Caswyck”).Defendants thereafter amended their Third-Party Complaint.Caswyck is a Georgia limited liability company, which owns the Walton Trail affordable housing apartment complex in Georgia and in which indirect subsidiaries of CCG and an investment fund sponsored by CCG are members.The Amended Third-Party Complaint alleges that CCG misled and defrauded the Defendants and acted in bad faith in connection with certain unsuccessful and unconsummated negotiations to restructure the finances of Caswyck.The Amended Third-Party Complaint asserts a claim for common law fraud against CCG and claims for subrogation, indemnification, unjust enrichment and declaratory judgment against Caswyck for any liability that Defendants may have to the Trustee.The Defendants seek unspecified amounts of damages, attorneys fees and costs.On or about August 10, 2009, CCG and Caswyck each separately moved to dismiss the claims then asserted against it.In accordance with Georgia procedures, each also answered the Third-Party Complaint on or about August 10, 2009 and asserted counterclaims against the Third-Party Plaintiffs.In two written orders each dated December 14, 2009, the Court granted CCG’s and Caswyck’s motions to dismiss and dismissed the subrogation and contribution claims against Caswyck and the fraud claim against Centerline.After Caswyck moved to dismiss the subrogation and contribution claims, but prior to the Court ruling on that motion, the third-party plaintiffs amended their Third-Party Complaint to assert their claims for indemnification and unjust enrichment against Caswyck.After the entry of the Court’s December 14, 2009 dismissal orders, the third-party plaintiffs moved for reconsideration of the Court’s decision to dismiss the fraud claim against CCG and for permission to take an immediate appeal of that decision.The Court has not yet ruled on those two motions by the third-party plaintiffs.On or about July 9, 2010, the Court entered a Case Scheduling Order requiring, among other pretrial deadlines and procedures, that all discovery be completed by August 15, 2011, dispositive motions must be made by September 30, 2011 and the case will be set on a trial calendar in early 2012.CCG and Caswyck intend to continue to defend vigorously against the claims asserted against them. - 19 - · On or about July 23, 2010, Locust Street Lofts, LP, (“Lofts”), Locust Street Tenant, LP, (“Tenant”), Elias Haus Partners, LLC, Elias Tenant, LLC, Bill L. Bruce and Richard Yackey commenced an action in the Circuit Court of the City of St. Louis, Missouri, entitled Locust Street Lofts, LP, et al v. CCL Locust Street Owner LLC, et al., Cause No. 1022-CC10087, against certain of our subsidiaries and investment funds managed by our subsidiaries (the “Centerline Locust Street Defendants” ).The plaintiffs, however, did not immediately serve the summons and complaint on the Centerline Locust Street Defendants.On or about September 20, 2010, the Centerline Locust Street Defendants served their answer and counterclaim and filed certain motions in the action, including one for a preliminary injunction or the appointment of a receiver. The complaint asserts claims that certain of the investment funds managed by the Company’s subsidiaries breached certain contracts by not paying a total of approximately $1.2 million in capital contributions to Lofts and Tenant, which are project partnerships in which certain of the Centerline Locust Street Defendants are limited partners.The complaint also alleges that the Centerline Locust Street Defendant that serves as the special limited partner for Lofts and Tenant improperly removed certain plaintiffs from their positions as the general partners of Lofts and Tenant. The complaint seeks money damages of approximately $1.2 million, interest, costs, attorneys’ fees and declaratory relief.The court conducted an evidentiary hearing on the motion for a preliminary injunction or a receiver on October 13 and 14, 2010 and in a memorandum and order dated January 13, 2011 denied that motion.The Centerline Locust Street Defendants are currently evaluating their options respecting how to proceed in this action, which may include, among other things, settling the action and/or defending the claims asserted against them and prosecuting their counterclaims vigorously. Item 4.Removed and Reserved. - 20 - PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information On December 8, 2008, our Common Shares commenced trading on the over-the-counter (“OTC”) market on the Pink Quotes and on the OTC Bulletin Board under the symbol "CLNH" (prior to that date, we were traded under the symbol “CHC” on the New York Stock Exchange). The high and low prices for each quarterly period of the last two years during which our Common Shares were traded were as follows: Quarter Ended Low High Low High March 31 $ June 30 $ September 30 $ December 31 $ The last reported sale price of our Common Shares on the OTC market on March 25, 2011, was $0.18. Holders As of March 25, 2011, there were 2,499 registered shareholders owning 349.2 million Common Shares. Distributions Our Convertible CRA Shares (see Notes 20 and 21 to the consolidated financial statements) rank on par with our Common Shares with respect to rights upon liquidation, dissolution or winding up of our Company.As part of the March 2010 Restructuring, substantially all of the Convertible CRA shares, and all of the 4.4% Convertible CRA Preferred shares and 11.0% Preferred Shares, were converted to a new series of shares (Special Series A Shares), which were further automatically converted on October 6, 2010 to Common Shares at 1:15 ratio. Under our old Term Loan and Revolving Credit Facility, amended in December 2008, we are generally prohibited from paying dividends on most of our common and preferred shares so long as borrowings were outstanding under these facilities.Consequently, there were no distributions during 2010 and 2009. Upon conversion of our Redeemable CRA Preferred Shares and our Convertible Redeemable CRA Preferred Shares to Special Series A Shares at the time of the March 2010 Restructuring, dividends in arrears of $18.0 million for the 11.0% Cumulative Convertible Preferred Shares and $7.0 million for the Redeemable CRA Preferred Shares were eliminated (see Note 21 to the consolidated financial statements). - 21 - Securities authorized for issuance under equity compensation plans The following table provides information related to our incentive share plans as of December 31, 2010: (a) (b) (c) Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted- average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column a)(1) Equity compensation plans approved by security holders $ Equity compensation plans not approved by security holders Totals $ (1) Our 2007 Incentive Share Plan (see Note 26 to the consolidated financial statements) authorizes us to issue options or other share-based compensation equal to 10% of the total shares outstanding (as defined in the plan) as of December 31 of the year preceding the issuance of new grants or options. Due to the issuance of Special Series A Shares as part of the March 2010 Restructuring, that were later converted to Common Shares, the number of securities available for future issuance in 2011 as of the date of this report on Form 10-K is 30,068,226. Securities purchased by us The Board of Trustees has authorized a Common Share repurchase plan, enabling us to repurchase, from time to time, up to 3.0 million Common Shares in the open market; however, under the terms of our Term Loan and Revolving Credit Facility, we were restricted from acquiring capital stock while such facilities were outstanding.The following table presents information related to repurchases of our equity securities during the fourth quarter of 2010 and other information related to our repurchase program: PURCHASES OF EQUITY SECURITIES Period Total number of shares purchased Average price paid per share Total number of shares purchased as part of publicly announced program Maximum number of shares that may yet be purchased under the plans or program October 1 – 31, 2010 $ November 1 – 30, 2010 December 1 – 31, 2010 Total $ Other information required by this item, as well as information regarding our share repurchase program and share compensation paid to our independent trustees, is included in Note 26 to the consolidated financial statements. During the year ended December 31, 2010, we did not sell any securities that were not registered under the Securities Act of 1933. Item 6. Selected Financial Data The Company qualifies as a smaller reporting company and is not required to provide the information required by this Item. - 22 - Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) is intended to help the reader understand the results of operations and financial condition of Centerline Holding Company.MD&A is provided as a supplement to, and should be read in conjunction with, our consolidated financial statements and the accompanying notes. This MD&A contains forward-looking statements; please see page 72 for more information. Significant components of the MD&A section include: Page SECTION 1 – Overview The overview section provides a summary of Centerline and our reportable business groups (as more fully discussed in Note 1 to the consolidated financial statements).We also include a discussion of factors affecting our consolidated results of operations as well as items specific to each business group. 24 SECTION 2 – Consolidated Results of Operations The consolidated results of operations section provides an analysis of our consolidated results on a reportable segment basis for the year ended December 31, 2010, against the comparable prior year period.Significant subsections within this section are as follows: 25 Comparability of Results 25 Summary Consolidated Results 26 Affordable Housing 28 Mortgage Banking 36 Corporate 39 Consolidated Partnerships 42 Income Taxes 43 Loss Attributable to Non-controlling Interest 44 Accounting Changes 45 Inflation 46 SECTION 3 – Liquidity and Capital Resources The liquidity and capital resources section discusses our ability to generate adequate amounts of cash to meet our current and future needs.Significant subsections within this section are as follows: 46 Liquidity 46 Cash Flows 47 Liquidity Requirements after December 31, 2010 48 Fair Value Disclosures 48 Capital Resources 50 Commitments and Contingencies 54 SECTION 4 – Application of Critical Accounting Policies and Estimates 55 SECTION 5 – Related Party Transactions 59 SECTION 6 – Forward Looking Statements 60 - 23 - Management’s Discussion and Analysis of Financial Condition and Results of Operations SECTION 1 – OVERVIEW Centerline Holding Company (OTC: CLNH), through its subsidiaries, provides real estate financial and asset management services, with a focus on affordable and conventional multifamily housing.We offer a range of debt and equity financing and investment products to developers, owners and investors.We originate debt and equity products for affordable and market-rate multifamily properties, sponsor and manage 135 public and private real estate investment funds for institutional and retail investors, and service and manage mortgage loans on behalf of the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), known collectively as Government-Sponsored Enterprises (“GSEs”), as well as the Government National Mortgage Association (“Ginnie Mae”) and the Federal Housing Administration (“FHA”).Centerline Holding Company, or its predecessor entities, has been in continuous operation since 1972; it became a public company in 1997.Organized as a statutory trust created under the laws of Delaware, we conduct substantially all of our business through our subsidiaries, generally under the designation Centerline Capital Group.The terms “we”, “us”, “our” or “the Company” as used throughout this document refer to the business as a whole, or a subsidiary, while the term “parent trust” refers only to Centerline Holding Company as a stand-alone entity. We operate through two core business groups: Affordable Housing and Mortgage Banking.Our Corporate Group, comprising the Finance and Accounting, Treasury, Legal, Corporate Communications, Operations and Risk Management departments, supports our two business groups and also generates revenue, primarily from the results of the Treasury operation.In addition, we consolidate certain funds we control, notwithstanding the fact that we may have only a minority, and in most cases negligible, economic interest.These funds are included in our Consolidated Partnership group. We have had historical success in assessing and managing real estate risk and, inclusive of our predecessors, have operated for over 38 years through varied economic and real estate cycles.Our team of professionals, with a unique balance and combination of capital markets and real estate expertise, think creatively in order to achieve highly practical, customized solutions for real estate investors, developers and owners. Disruption in worldwide credit markets that began in 2007 and continued into 2010 has adversely affected all of our businesses.Ongoing lack of market liquidity severely limited capital available for investment.The economy depressed asset values, limited our ability to raise equity capital to grow assets under management, lowered origination volumes, led to increased default rates within our portfolios, and in the case our credit risk products businesses, led to business dormancy.These factors significantly reduced our earnings power and negatively affected our own liquidity. Until the March 2010 Restructuring, our business was further constrained by the instability of our balance sheet and by the terms of our Term Loan and Revolving Credit Facility and other debt agreements.Loan terms that included higher interest rates and rapid amortization of debt balances limited our ability to engage in specified kinds of transactions, including certain types of fund originations, without lender approval. As a result of the above economic factors and a capital structure that was difficult to support, in March 2010, we completed a comprehensive restructuring of the Company (the “March 2010 Restructuring”), whereby we: · sold our Portfolio Management Group and the portion of the Commercial Real Estate Group that did not relate to loan originations to affiliates of Island Capital; · amended and restructured our senior credit facility; · restructured various components of our equity and issued a new series of shares; · restructured our credit intermediation agreements by assigning obligations of our parent trust and CCG under credit intermediation agreements to certain isolated special purpose entities; and · settled a majority of our unsecured liabilities. As a result of the March 2010 Restructuring, we recorded aggregate gains and reduction to expenses of $74.2 million in the first quarter of 2010 related to settlements of unsecured liabilities for less than accrued amounts and $20.5 million for the disposition of businesses we sold for total proceeds of $100.0 million, net of $10.0 million attributable to the proceeds from the sale of 4.1 million shares of Special Series A Shares to affiliates of Island Capital.Our Portfolio Management Group, and the debt fund management and special servicing business activities of the Commercial Real Estate Group, including the assets we disposed of, are no longer reflected in the consolidated financial statements.Business activities that were previously part of the Commercial Real Estate Group, but were not sold as part of the March 2010 Restructuring, are now included in the Mortgage Banking Group.For a description of our current operating groups, see Business Groups below. - 24 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Primarily as a result of the restructuring of our credit intermediation agreements in connection with the March 2010 Restructuring, we recorded in the first quarter of 2010 a $62.0 million reduction in the Affordable Housing loss reserve, as well as impairments of $22.8 million to our Series B Freddie Mac Certificates.Additionally, in connection with this restructuring, we accrued assumption fee expenses of $25.7 million during 2010. The March 2010 Restructuring now positions us for stability and potential for growth in our remaining core businesses of Low-Income Housing Tax Credit (“LIHTC”) fund origination, asset management, and affordable and conventional multifamily lending. SECTION 2 – CONSOLIDATED RESULTS OF OPERATIONS Comparability of Results Prior year financial statement amounts have been reclassified to reflect the impact of discontinued operations in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Subtopic 205-20, Discontinued Operations.Prior year segment results have been reclassified to reflect the re-organization of our operating segments as described in section 1 above and in Note 1 to our consolidated financial statements.Unless otherwise noted, the segment information provided within our MD&A reflects only the continued operations of our business. - 25 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Summary Consolidated Results Our summary consolidated results of operations are presented below for the years ended December 31, 2010 and 2009: (in thousands) Affordable Housing Mortgage Banking Corporate Consolidated Partnerships Eliminations and Adjustments Total % of Revenues Affordable Housing Mortgage Banking Corporate Consolidated Partnerships Eliminations and Adjustments Total % of Revenues % Change Revenues Mortgage revenue bonds $ ) $ % $ ) $ % % Other interest income ) ) ) Interest income ) ) ) Fund sponsorship ) ) Mortgage origination fees Mortgage servicing fees ) Credit intermediation fees 68 ) ) Other fee income 19 Fee income 68 ) ) Gain on sale of mortgage loans Prepayment penalties Expense reimbursements ) ) ) Miscellaneous (4 ) ) ) Other revenues ) ) Revenues – consolidated partnerships Total revenues $ ) $ % $ ) $ % % Expenses Salary $ % $ % % Other general and administrative ) ) General and administrative ) ) Loss reserve and lease termination costs ) 26 ) Bad debt expense ) Provision for risk-sharing obligations ) Recovery (Provision) for Losses ) 26 ) Borrowing and Financing ) ) ) Derivatives – non-cash impact ) Preferred shares of subsidiary ) Interest expense ) ) Depreciation and amortization ) Write-off intangible assets Loss on impairment 65 ) Interest expense – consolidated partnerships ) ) Other expense – consolidated partnerships ) ) Total expenses $ ) $ % $ ) $ % )% - 26 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) (in thousands) Affordable Housing Mortgage Banking Corporate Consolidated Partnerships Eliminations and Adjustments Total % of Revenues Affordable Housing Mortgage Banking Corporate Consolidated Partnerships Eliminations and Adjustments Total % of Revenues % Change Equity and other income (loss) $ % $ ) $ ) )% )% Gain on extinguishment of liability Repayment of bonds/sales of assets Other income (loss) Loss on investments – consolidated partnerships ) Other (loss) income ) Income tax provision/benefit – continuing operations ) Net loss – continuing operations ) Allocation – preferred shares ) Allocation – non-controlling interests ) ) ) Allocation – consolidated partnerships ) Net loss attributable to non-controlling interests – continuing operations ) Net income (loss) attributable to Centerline Holding Company shareholders – continuing operations $ ) $ $ ) $ ) $ $ ) ) $ ) $ $ $ (3 ) $ ) $ ) ) ) Net income (loss) – discontinued operations ) ) ) Net (income) loss attributable to non-controlling interests – discontinued operations ) ) ) Net income (loss) attributable to Centerline Holding Company shareholders – discontinued operations ) ) ) Total loss attributable to Centerline Holding Company shareholders $ ) )% $ ) )% )% - 27 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Net income or loss is defined as the net result of total company operations, prior to allocation of income or loss to non-controlling interests.As the Tax Credit Fund Partnerships (by design) generate non-cash losses, we expect to record net losses for the foreseeable future as they represent a significant portion of our consolidated operations.After allocation of income or loss to non-controlling interests, we recorded net loss allocable to our shareholders for the years ended December 31, 2010 and 2009.For the periods presented, we highlight in the table below those items, principally non-cash in nature, which impact the comparability of results from period to period.Such items are shown prior to any adjustments for tax and allocations to non-controlling interests and are discussed within this section: (in thousands) Reduction/(increase) to net income: Asset impairments (excluding equity investments): Affordable Housing: Mortgage revenue bonds $ $ Series B Freddie Mac Certificates Stabilization escrow (2,492 ) Mortgage loans held for investment and other investments Corporate group: Investments, including gain on sale (1,433 ) Other items: Affordable Housing group: Affordable housing loss reserve (50,600 ) Provision for risk-sharing obligations Mortgage Banking group: Provision for risk-sharing obligations Corporate group: Write-off of goodwill and intangible assets Gain on sale of discontinued operations (20,500 ) Gain on settlement of liabilities (25,253 ) Assumption fee relating to restructuring of credit intermediation agreements Professional fees related to the March 2010 Restructuring Expense for Series A shares issued in connection with restructuring of credit intermediation agreements (Reversal) accrual of lease termination costs (48,044 ) Non-cash impact of derivatives(1) (19,263 ) Severance costs (1) Includes gains on termination of several derivative contracts. Affordable Housing Our Affordable Housing Group provides equity and debt financing to properties that benefit from the LIHTC or other financial structures (collectively “Tax Credit”) intended to promote development of affordable multifamily housing properties.We sponsor and manage funds for institutional and retail investors that invest in affordable housing properties nationwide.We also originate and service affordable housing multi-family loans under GSE programs.Over the last two years, due to the economic environment and the financial uncertainty facing us prior to the March 2010 Restructuring, we have experienced little activity involving fund originations, property underwriting and acquisitions which has resulted in a reduction in fees.During this time, our focus has been on asset management and administration of our existing funds and properties, for which we have been receiving fees.During 2010, the low income housing tax credit equity market has seen a renewed interest from corporate investors and the March 2010 Restructuring has allowed us the financial stability to become more active in pursuing new fund originations. We also began acquiring limited partnerships interests in entities that own tax credit properties in anticipation of holding these investments on a short-term basis for inclusion in future investment fund offerings.In the first quarter of 2011 we raised $119.3 million of gross equity for a new fund origination and will continue to actively pursue new fund originations going forward. - 28 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) The investment funds are required to hold their investments in property partnerships until the end of their LIHTC compliance period which is generally 15 years.In 2010, there was a large volume of property dispositions as a result of an increase in properties reaching the end of their compliance period.A substantial portion of these dispositions occurred during the fourth quarter of 2010 that generated significant cash proceeds resulting in the recognition of asset management fees and expense reimbursements previously deemed to be uncollectable as well as an increase in dispositions fees recognized.We anticipate that there will continue to be a large volume of dispositions in the coming year although there is no certainty as to the level of proceeds to be generated as a result of these dispositions. The following factors impact comparability when evaluating the results of the Affordable Housing group for 2010 and 2009: · Interest income earned from mortgage revenue bonds for 2010 increased primarily due to the net increase in the average balance of bonds in the December 2007 re-securitization that have been re-recognized since 2009 as a result of default, placement in special servicing, or for which we made commitments to fund operating deficits to the underlying property partnerships.As our role as servicer of the bonds allows us to repurchase those bonds (although we do not intend to) we re-recognize bonds as assets when transferring these into special servicing and de-recognize bonds when transferring these out of special servicing.We carry debt associated with these bonds in Freddie Mac secured financings (see Notes 8 and 16 to the consolidated financial statements).As the level of bonds and securitization debt changes, the amounts of mortgage revenue bond interest income, other interest income and interest expense in this group will fluctuate. · The decrease in market interest rates resulted in an increase of $9.0 million in non-cash interest expenses due to the unfavorable impact the interest rate movement had on the fair value of our free-standing derivatives.During 2010 we terminated less developer swaps as compared to 2009 resulting in a decrease in termination gains in 2010 or an additional increase of $7.0 million in non-cash interest expenses. · In 2009 we developed a strategy to address a marked decline in the operating performance of many of the non-stabilized properties underlying our Affordable Housing investments. The strategy was developed to manage our exposure under the yield transactions and to address the declining cash flows to our Series B Freddie Mac Certificates.In 2009, we recorded a $140.0 million provision for potential exposure related to the credit intermediation agreements.In 2010, in connection with the Natixis Master Agreement and the Merrill Transaction Assignment Agreement, we agreed to terms for the restructuring of certain of the mortgage revenue bonds that underlie the Series B Freddie Mac Certificates and are associated with the guaranteed funds.As a result of the terms reached in these restructurings, in 2010, we recorded a net $50.6 million reduction in the Affordable Housing Loss Reserve, as well as an impairment of $78.0 million related to our Series B Freddie Mac Certificates and a net recovery in the stabilization escrow of $2.5 million.Additionally, in connection with this restructuring, we accrued assumption fee expenses of $25.7 million. - 29 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Revenues Revenues for the Affordable Housing Group as of December 31 were as follows.For a discussion of the accounting policies with respect to revenue recognition, see Note 2 to the consolidated financial statements. (dollars in thousands) % Change Interest income: Mortgage revenue bond interest income $ $ 33.2 % Other interest income (45.5 ) Fee income: Fund sponsorship Mortgage origination fees Mortgage servicing fees Credit intermediation fees (19.6 ) Other: Gain on sale of mortgage loans Expense reimbursements Miscellaneous (66.4 ) Total revenues $ $ 3.3 % Interest Income Mortgage Revenue Bond Interest Income Interest income earned from mortgage revenue bonds for 2010 increased due to the larger average balance of bonds on the balance sheet period over period resulting from the increase in the number of bonds that have been re-recognized as noted above and the increase in the average interest rate (as shown in the table below).As our role as servicer of the bonds allows us to repurchase those bonds (although we do not intend to) we re-recognize bonds as assets when transferring into special servicing and de-recognize bonds when transferring out of special servicing. The following table presents information related to our mortgage revenue bond interest income: (dollars in thousands) % Change Average number of bonds on the balance sheet not receiving sale recognition 92 70 31.4 % Average balance (unpaid principal balance) $ $ Weighted average yield 6.19 % 5.62 % Other Interest Income Other interest income includes the interest earned on retained interests from the 2007 re-securitization transaction (specifically the Series A-1 and Series B Freddie Mac Certificates) and interest on the stabilization escrow account established at the time of the re-securitization.The decrease in revenue in 2010 is primarily the result of the declining average cost basis as well as the yield related to the Series B Freddie Mac Certificates due to impairments recorded during 2009 and 2010 and due to the July 2009 sale of $145.0 million of Series A-1 Freddie Mac Certificates.In addition, there was a reduction in interest income on the stabilization escrow due to a lower average balance in the 2010 as compared to 2009 as a result of impairments, escrow releases, as well as the decline in interest rates earned on these balances.As we plan to utilize the stabilization escrow to restructure property level debt, the income from that account will likely cease. Fee Income Fee income in Affordable Housing includes income generated from Consolidated Partnerships which are eliminated upon consolidation.The following table reflects total fee income and the fees from consolidated partnerships that are eliminated upon consolidation. - 30 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) (dollars in thousands) Total fee income $ $ Fee income generated from Consolidated Partnerships (43,419 ) (36,946 ) Total fee income included in consolidated results $ $ Fund Sponsorship (dollars in thousands) % Change Fees based on equity invested Property acquisition fees $ $ (21.7 )% Organization, offering and acquisition allowance fees (55.8 ) Fees based on management of sponsored funds Partnership management fees (28.8 ) Asset management fees Other fee income Total fund sponsorship fee income $ $ 25.7 % Assets under management – tax credit funds $ $ 0.1 % Equity raised by tax credit funds $ $ (76.4 )% Equity invested by tax credit funds(1) $ $ (73.2 )% (1) Excludes warehoused properties that have not yet closed into an investment fund. Fees Based on Equity Invested While we may acquire properties on an ongoing basis throughout the year, we do not recognize property acquisition fees until we place the property into a sponsored fund.Therefore, a change in timing of a fund closure may impact the level of revenues we recognize in a given period.Additionally, the type of funds originated (whether for a single investor, multiple investors or one with specified rates of return) can affect the level of revenues as the fee rate for each varies.Fees based on equity invested decreased by $0.5 million during 2010 as compared to 2009 primarily due to a decrease in organization, offering and acquisition allowance fees, mainly because there were two property closings during 2010 that generated allowance fees and property acquisition fees, whereas, during 2009, fourteen properties closed, four of which generated allowance fees and property acquisition fees. Fees Based on Management of Sponsored Funds We collect partnership management fees at the time a fund closes and recognize them over the first five years of the fund’s life.Due to the expiration of the five-year service period for certain funds (and the absence of new funds), these fees which stabilized during the fourth quarter of 2009, decreased throughout 2010 and will continue to decrease in future years in the absence of additional new fund originations. Asset management fees are collected over the life of the fund and recognized as earned to the extent that the investment funds have available cash flow.The increase in asset management fees in 2010 was primarily related to a significant amount of dispositions occurring during the fourth quarter of 2010 that generated significant cash proceeds resulting in the recognition of asset management fees previously reserved. Other fund management fee income includes administrative fees, disposition fees and credit intermediation fees.The increase in 2010 as compared to 2009 is primarily related to an increase in disposition fees as a result of a larger volume of property dispositions within the investment funds, as noted above. - 31 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Mortgage Origination Fees Affordable Housing mortgage loan originations for the years ended December 31 are broken down as follows: (dollars in thousands) % Change Total mortgage origination activity(1) $ $ % Mortgages originated in prior periods and sold during the period Less: mortgages originated but not yet sold(2) ) Total mortgage origination activity recognized for GAAP and for which revenue is recognized $ $ )% % of Total % of Total Loan Purchasers Fannie Mae $ % $ % Freddie Mac Total $ % $ % (1) Includes all mortgages funded during the period. (2) Included in Other Investments – mortgage loans held for sale. Mortgage origination fees are recognized when we settle the sale of a loan to the purchaser. While our mortgage origination activity increased by 26.6% in 2010 as compared to 2009, the total amount of loans settled during 2010 decreased as a result of the timing of settlements of these loans. During 2010, although mortgage origination activity recognized for GAAP and for which revenue is recognized were slightly lower, mortgage origination fee revenues increased slightly as compared to 2009 as a result of better deal pricing in 2010.This was primarily due to a higher demand for affordable debt products in 2010 than in prior years.As a result, weighted average origination fees increased as well as premium revenues and the value of mortgage servicing rights (“MSRs”) generated from loan originations, which are recorded in gain on sale of mortgage loans on our consolidated statements of operations. Mortgage Servicing Fees Mortgage servicing fees increased in 2010 due to an increase in the Affordable Housing loan servicing portfolio year over year. Our portfolio of loans increased at December 31, 2010 as compared to December 31, 2009 due to the origination volume that we experienced throughout 2010 sufficiently replacing loan maturities and payoffs in the portfolio.As a result, the servicing fees earned from the portfolio increased from prior year. (dollars in thousands) % Change Primary servicing portfolio at December 31 $ $ 21.8 % Credit Intermediation Fees We collect credit intermediation fees at the time a fund closes and recognize them over the fund’s life based on risk weighted periods on a straight-line basis.As the Affordable Housing Group no longer provides credit intermediation for new funds or products this fee stream will continue to decline as the revenue recognition period ends for certain funds. Other Revenues An increase in expense reimbursements was primarily due to an increase in the number of funds with available cash flow to pay expense reimbursements as a result of the increased volume of asset dispositions in 2010. The increase in gain on sale of mortgage loans is due to more favorable loan pricing resulting in higher trading premium revenue for Fannie Mae agency products (as discussed above) and an increase in gains we recorded in connection with recognizing mortgage servicing rights. - 32 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Expenses Expenses for the Affordable Housing Group as of December 31 were as follows: (dollars in thousands) % Change General and administrative expenses Salaries and benefits $ $ Other Total general and administrative (Recovery) provision for losses ) ) Interest expense: Borrowings and financings 5 Derivatives – non-cash impact ) Preferred shares of subsidiary ) Depreciation and amortization ) Loss on impairment of assets ) Total expenses $ $ )% Average borrowing rate % % Average Securities Industry and Financial Markets Association (“SIFMA”) rate % % General and Administrative Salaries and benefits Salaries and benefits increased by $0.9 million during 2010. This increase was mainly due to the $2.6 million increase in our bonus expense in 2010 as compared to 2009 reflecting improved performance in 2010.Lower severance expenses recorded in 2010 as compared to 2009 contributed to $0.8 million decrease in salaries and benefits.Lower employee base in 2010 and other cost reduction efforts contributed to a decrease of $0.7 million in salaries, payroll taxes and other employees benefits during 2010. Other Other general and administrative expenses increased by $21.5 million in 2010 as compared to 2009.This increase is primarily attributed to $25.7 million in assumption fees we accrued relating to the restructuring of certain credit intermediation agreements with Merrill Lynch in 2010, offset by a $3.2 million decrease primarily in acquisition costs. (Recovery) provision for Losses (dollars in thousands) % Change Affordable Housing loss reserve $ ) $ )% Bad debt expense ) DUI provision for risk-sharing obligations Total (recovery) provision for losses $ ) $ )% Provision (recovery) for losses decreased by $194.5 million during 2010 as compared to 2009 mainly due to the following: · In 2009 we developed a strategy to address a decline in the operating performance of many of the non-stabilized properties underlying our Affordable Housing investments.The strategy was developed to manage our exposure under the yield transactions and to address the declining cash flows to our Series B Freddie Mac Certificates.In 2009, we recorded a $140.0 million provision for potential exposure related to the credit intermediation agreements.In 2010, in connection with the Natixis Master Agreement and the Merrill Transaction Assignment Agreement, we have agreed to terms for the restructuring of certain of the mortgage revenue bonds.As a result, we recorded a $50.6 million reduction in loss reserves on our credit intermediation agreements in 2010. - 33 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) · $4.9 million decrease in bad debt expense primarily due to a reduction in the reserves against property advances to Tax Credit Fund Partnerships of approximately $6.2 million and a decrease of $1.2 million due to cash recoveries from receivables previously reserved offset by an increase of $2.5 million in reserves recorded on fee receivables.The reduction pertained to cash payments received as well as improved performance of certain underlying properties. · $1.3 million increase in provision for risk-sharing obligations related to DUI loans in our loan loss sharing program with Freddie Mac.We are obligated to reimburse Freddie Mac for a portion of any loss that may result from borrower defaults in DUI transactions.The increase in the provision is a result of the expected loss severity on certain properties for which additional potential losses are anticipated. Interest Expense Interest expense in this segment represents direct financing costs, including on-balance sheet securitizations of mortgage revenue bonds, distributions on preferred shares of Equity Issuer and intercompany interest expense on cash we borrow from our corporate credit facility to warehouse tax credit property partnership investments prior to them being closed into a fund. The primary drivers of the change in interest expense in 2010 as compared to 2009 were: · $5.0 million increase pertaining to borrowing and financings in 2010 primarily due to an increase of $10.1 million related to the Freddie Mac secured financing attributable to a $141.0 million increase in the average bond principal balance, to $617.1 million.This is a result of an increase of bonds in the December 2007 re-securitization that have been re-recognized in 2010 as a result of default, placement in special servicing, or for which we made commitments to fund operating deficits to the underlying property partnerships.An additional $2.1 million increase in interest expense is due to the $20.0 million loan CFin Holdings took from Natixis as part of the March 2010 Restructuring and due to the Merrill Lynch Modification fee which is due from Centerline Guaranteed Holdings.This was partially offset by a $3.2 million reduction relating to the termination of a securitization in the fourth quarter of 2009, a $0.7 million reduction of interest incurred relating to borrowings related to the equity interests in tax credit partnerships we held and subsequently sold in 2009, as well as a $2.0 million reduction pertaining to swaps primarily due to variable interest rates declining over the period and the termination of eight swaps since the second quarter of 2009.We are the variable interest receiver of these swaps.Additionally, there was a $1.3 million decrease in 2010 mainly due to fewer property closings, at which time the interest incurred on warehousing those properties is expensed. · $16.2 million increase in 2010 in non-cash interest expense on derivatives primarily due to unfavorable changes in the fair value of our free-standing derivatives contributing $20.1 million as well as the termination of six swap agreements during 2009 that were not included in the 2010 amounts that totaled $11.0 million.The current notional amount of our derivatives is $159.6 million at December 31, 2010.Also contributing to the increase is a $7.0 million reduction on the gains on termination of the developer swaps.There were two developer swaps terminated during the first quarter of 2010 which resulted in a $2.1 million gain recorded as a reduction to interest expense, while there was a $9.0 million gain recorded in the second half of 2009 on the termination of six developer swaps.As of December 31, 2010, we are party to 17 interest rate swap agreements with the developers of properties underlying certain mortgage revenue bonds we previously owned.Where able, we plan to continue terminating these developer swaps.As the swaps are all out-of-the-money, we would record additional gains upon termination. · $5.3 million decrease pertaining to interest on preferred shares of subsidiary due to the sale of certain Series A-1 Freddie Mac Certificates in July 2009 and December 2010 which resulted in the redemption of the related preferred shares.We experienced a comparable decrease in revenues related to the Series A-1 Freddie Mac Certificates. Depreciation and Amortization Depreciation and amortization expenses decreased by $4.6 million in 2010 as compared to 2009.This is mainly attributable to the redemption of Equity Issuer Trust’s Preferred Shares Series A, A-1 and A-2 in July 2009 which reduced the average monthly amortization for the deferred origination costs. The deferred origination costs are being recognized over the term of the preferred shares. - 34 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Loss on Impairment of Assets The table below provides the components of loss on impairment of assets for the periods presented: (dollars in thousands) % Change Available-for-sale investments: Series B Freddie Mac certificates $ $ 74.1 % Stabilization escrow (recovery) (2,492 ) (106.2 ) Mortgage revenue bonds Other (84.3 ) $ $ (21.1 )% Impairments in the 2010 periods resulted principally from the declining performance of properties that underlie the mortgage revenue bonds we re-securitized in 2007 and the anticipated use of the escrow to buy down or restructure bonds.For detailed discussion, see Notes 24 and 32 to the consolidated financial statements. Other (Loss) Income Other (loss) income for the Affordable Housing Group as of December 31 was as follows: (dollars in thousands) % Change Equity and other (loss) income $ $ ) 102.4 % Gain (loss) from repayment or sales of investments, net Total other income (loss) $ $ ) 149.9 % Equity and Other (Loss) Income Includes income (loss) related to entities in which we invest but do not consolidate, such as our investments in tax advantaged investment vehicles similar to those we sponsor (which typically generate equity losses). During 2009, we recorded charges of $9.4 million to write down the value of our equity interest in three tax credit property partnerships as we disposed of these equity interests for less than our basis. Gain (Loss) from Repayment or Sales of Investments, Net During 2010, we recognized a gain of $3.9 million on the sale of two bonds. During 2009, we recognized a $0.6 million gain as a result of a collection on a bond which was fully impaired in prior years, as well as a $0.6 million gain on the foreclosure sale of two bonds in December 2009. Profitability Profitability for the Affordable Housing Group as of December 31 was as follows: (dollars in thousands) % Change Loss before other allocations $ ) $ ) 95.2 % Net loss (15,252 ) (212,406 ) The change in loss before other allocations reflects the revenues and expense changes discussed above.Incremental costs incorporated in net loss include allocations to the perpetual Equity Issuer preferred shares. - 35 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Mortgage Banking Our mortgage banking group’s primary business is to underwrite, originate and service multi-family loans under GSE as well as Ginnie Mae and FHA programs.Once loans that we originate are closed, they are sold shortly thereafter, with only the servicing rights (MSRs) retained by us.We earn origination fees and trading premium revenues.We also recognize MSR revenues on loans originated.Trading premiums and MSR values are recorded as gains on sale of mortgage loans on our consolidated statements of operations.During 2010, we experienced an increase in origination volume due to more favorable market conditions and the increase in our origination capabilities which includes the growth of our small loan business and the increase in our loan origination teams located in seven offices nationwide. As a result, origination fees, trading premium revenues and MSR revenues have increased during 2010. We also earn mortgage servicing fees on our servicing portfolio of over 1,390 loans.Our servicing fees provide a stable revenue stream.They are based on contractual terms and earned over the life of the loan.In addition, we earn interest income from escrow deposits held on behalf of borrowers and on loans while financed on the warehouse line, late charges, prepayments of loans and other ancillary fees. We have risk-sharing obligations on most loans we originate under the Fannie Mae DUS program and the Freddie Mac Delegated Underwriting Initiative (“DUI”) program.Under the DUS program we retain a first loss position with respect to the loans that we originate and sell under this program.For a majority of these loans, if a default occurs, we absorb the first 5% of any losses on the unpaid principal balance of a loan, and above 5% we share a percentage of the loss with Fannie Mae, with our maximum loss capped at 20% of the unpaid principal balance of a loan.For loans that we originated under the DUI program, we are obligated to reimburse Freddie Mac for a portion of any loss that may result from borrower defaults in DUI transactions.For such loans, if a default occurs, our share of the standard loss will be the first 5% of the unpaid principal balance and 25% of the next 20% of the remaining unpaid principal balance to a maximum of 10% of the unpaid principal balance. Our servicing fees for risk-sharing loans include compensation for the risk-sharing obligations and are larger than the servicing fees we receive for loans with no risk-sharing obligations.We receive a lower servicing fee for loans with modified risk-sharing than for loans with full risk-sharing.While our origination volume increased in 2010, these increases were offset by loan maturities and payoffs, resulting in a constant servicing portfolio size.However, as our risk-sharing product has increased in recent years, we have experienced a slight increase in our servicing fees in 2010 as compared to 2009. Revenues Revenues for the Mortgage Banking Group as of December 31 were as follows.For a description of our revenue recognition policies, see Note 2 to the consolidated financial statements. (dollars in thousands) % Change Interest income $ $ 21.4 % Fee income: Mortgage origination fees Mortgage servicing fees Other fee income Other: Gain on sale of mortgage loans Prepayment penalties Other revenues Total revenues $ $ 35.2 % Interest Income The increase in interest income in 2010 is primarily attributable to the following: · $0.3 million increase in the interest earned on servicing escrow balances, which is primarily due to an increase of 16 basis pointsin the interest rates on servicing escrows from 0.24% in 2009 to 0.40% in 2010; and - 36 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) · $0.3 million increase in the interest earned on loans during 2010 while financed on the warehouse line.Although average interest rates on multifamily mortgage loans decreased during 2010, interest income earned increased due to the increase in origination volume achieved during 2010 as compared to 2009. Fee Income Mortgage Origination Fees Mortgage originations for the years ended December 31 are broken down as follows: (dollars in thousands) % Change Total mortgage origination activity(1) $ $ % Mortgages originated in prior periods and sold during the period Less: mortgages originated but not yet sold(2) ) ) Total mortgage origination activity recognized for GAAP and for which revenue is recognized $ $ % % of Total % of Total Loan Purchasers Fannie Mae $ % $ % Freddie Mac FHA and other(3) Total $ % $ % (1) Includes all mortgages funded during the period. (2) Included in Other Investments – mortgage loans held for sale. (3) $15.6 million of FHA originations were closed using our warehouse facilities with the servicing rights retained by us.$70.3 million of these originations were closed in the name of an affiliated party.We received origination fees for these loans but have not retained mortgage servicing rights. During 2010, our mortgage origination volume increased by 64.3% as compared to 2009 primarily due to more favorable market conditions and the increase in our origination capabilities.The improved market conditions resulted in a significant increase in the volume of property acquisitions requiring financing, causing an overall increase in activity.The increase in our origination capabilities includes the initiative, which began in the fourth quarter of 2009, to underwrite and originate smaller type loans under our Fannie Mae DUS program.The Small Loan Group accounted for 27% of our total Fannie Mae originations in 2010 and 17% of total 2010 origination volume as compared to less than 1% for both in 2009. During 2010, we originated loans through a variety of agencies as compared to 2009 due to our initiative to diversify our loan purchasers and to maintain strong business relationships with various agencies. As a result of the increase in our origination volume, revenues generated in our Mortgage Banking segment increased as well, although mortgage origination fees earned did not increase proportionately.This is primarily due to the originations from our Small Loan Group, whose loans seldom earn origination fees, but instead, generate higher trading premium revenues.As a result, there were significant increases in gains on sales of loans, which include these trading premium revenues.We recorded $10.6 million of trading premium revenues in 2010 as compared to $5.8 million in 2009.The Small Loan Group contributed to $3.8 million of the trading premium revenues in 2010 as compared to $0.1 million in 2009. The remaining increase in gains on sales of loans is due to the value of the MSRs retained on each loan.We recorded $13.7 million of revenue resulting from the valuation of MSR in 2010 as compared to $8.0 million in 2009 primarily resulting from the overall increase in origination volume for 2010, as compared to 2009 and from various factors used in valuing MSRs, the biggest being servicing fees.The average servicing fees on loans originated in 2010 increased by 4 basis points as compared to servicing fees on loans originated during 2009. - 37 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Mortgage Servicing Fees As mentioned above, mortgage servicing fees are a significant source of revenue for us.Our portfolio of loans remained consistent at December 31, 2010 as compared to December 31, 2009 due to the origination volume that we experienced throughout 2010 sufficiently replacing reductions in the portfolio resulting from principal paydowns, maturities and refinancings. Our portfolio balances at December 31 were as follows: (dollars in thousands) % Change Primary servicing portfolio at December 31 $ $ (0.6 )% Although the portfolio remained constant in 2010 as compared to 2009, we experienced an increase in servicing fees earned from the portfolio due to the nature of more recent originations.We currently earn higher servicing fees because we are originating more shared risk product than in the past.Loans that are currently paying off are those with lower servicing fee rates, resulting in a higher weighted average servicing fee being earned on the portfolio in 2010 than in 2009.Weighted average servicing rates increased by more than 2 basis points in 2010 as compared to 2009 servicing rates. Expenses Expenses for the Mortgage Banking Group as of December 31 were as follows. Interest expense in the Mortgage Banking segment represents direct financing costs, including asset-backed warehouse lines (used for mortgage loans we originate).Other major expenses include amortization of MSRs, salaries and other costs of employees working directly in this business as well as allocations of certain corporate costs. (dollars in thousands) % Change General and administrative $ $ 31.1 % Provision for losses (22.5 ) Interest expenses Depreciation and amortization Total expenses $ $ 9.7 % General and Administrative General and administrative expense increased by $5.1 million in 2010 primarily due to a $2.4 million increase in salaries and benefit related costs of our mortgage banking group.The number of employees in our Mortgage Banking Group increased from 39 at December 31, 2009 to 51 at December 31, 2010.This is due to the initiatives made during 2010 to increase origination activity by adding additional origination teams in certain geographical locations nationwide, as well as continued growth in the team supporting our small loan group.We also experienced an increase of $1.1 million in commission expenses and $1.0 million in broker fees in 2010 as compared to 2009, which were directly related to the increased volume of mortgage loan originations. Provision for Losses The decrease of $2.5 million in 2010 as compared to 2009 in provision for risk-sharing obligations related to DUS loans in our loss sharing program with Fannie Mae (see Note 32 to the consolidated financial statements).We recorded provision for risk-sharing obligations due to anticipated losses on loans in the DUS portfolios resulting from continued deterioration in the underlying property performance.While we continued to see declines in property performance data, the estimated losses in 2010 were less than those recorded in 2009. Interest Expense The increase of $0.4 million in 2010 as compared to 2009 is primarily due to an increase in the average balance of loans financed on the warehouse line.Although weighted average borrowing rates decreased slightly when we entered into the new warehousing agreement with Bank of America, interest expenses increased due to the increase in origination volume achieved during 2010 as compared to 2009. - 38 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Depreciation and Amortization Depreciation and amortization includes amortization of our MSRs.The MSRs are amortized in proportion to, and over the period that, net servicing income is expected to be received.Depreciation and amortizationincreased in 2010 primarily due to the hyper-amortization of certain MSRs on loans that were pre-paid in 2010 or whose properties were foreclosed upon. During 2010 total hyper-amortizations of MSRs totaled $2.0 million 2010 as compared to $1.4 million in 2009. Profitability Profitability for the Mortgage Banking Group as of December 31 was as follows: (dollars in thousands) % Change Income before other allocations $ $ N/M Net income N/M N/M – not meaningful. The change in income before other allocations reflects the revenues and expense changes discussed above. Corporate As part of our March 2010 Restructuring, we restructured our Term and Revolving Credit Facility. This included an aggregate $65.0 million assumption of debt by C-III Capital Partners LLC and by an affiliate of the Related Companies L.P. and a total repayment of $15.0 million during 2010 of principal balance on our Term and Revolving Credit Facility. In addition, the interest rate paid on the facility was reduced contributing to a decrease in our overall weighted average borrowing rate to 3.93% in 2010 as compared to 6.32% in 2009. The restructuring of our Term and Revolving Credit Facility contributed to the significant decrease in our interest expense in 2010 as compared to 2009 and provides us with operating flexibility going forward. We classify acquisition related intangibles as a component of Corporate. This includes any goodwill and intangible asset impairments.During the fourth quarter of 2010 we wrote off the outstanding balance of goodwill that was associated with our Affordable Housing business. In addition, any lease termination charges related to office space, which we no longer use in operations and the settlement of our unsecured liabilities, were recorded to our Corporate segment in the provision (Recovery) for losses and other income accounts. Revenues Revenues for the Corporate Group as of December 31 were as follows.For a description of our revenue recognition policies, see Note 2 to the consolidated financial statements. (dollars in thousands) % Change Interest income $ $ (58.0 )% Other revenues (18.9 ) Total revenues $ $ (41.4 )% Interest Income The decrease in interest income by $0.7 million during 2010 as compared to 2009 is mainly due to the interest on cash collateral relating to certain of our credit intermediation agreements. Subsequent to the March 2010 Restructuring earnings on this collateral accrue to the benefit of our Affordable Housing segment, whereas prior to the restructuring, including all of 2009, such earnings accrued to the benefit of our Corporate Segment. - 39 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Expenses Expenses in our Corporate Group include central business functions such as executive, finance, human resources, information technology and legal as well as costs related to general corporate debt.As we consider all acquisition-related intangible assets to be Corporate Group assets, their amortization, impairment and write-offs are also included in this group. (dollars in thousands) % Change General and administrative expenses: Salaries and benefits $ $ (9.5 )% Other Total general and administrative Provision (recovery) for losses (48,244 ) (256.9 ) Interest expense: Borrowings and financings (70.7 ) Derivatives – non-cash impact (3,840 ) Depreciation and amortization (43.0 ) Write-off of goodwill and intangible assets Loss on impairment of assets 65 (100.0 ) Total expenses $ $ (27.2 )% General and Administrative: Salaries and benefits Contributing to the decrease in salaries and benefits was a reduction in the Corporate Group employee base from 100 as of December 31, 2009 to 64 as of December 31, 2010 resulting in a $3.6 million decrease in salaries, payroll taxes and other employees benefits during 2010.Lower stock based compensation expense, a result of no new employee grants in 2010 contributed to a $0.8 million decrease.These decreases were partially offset by an increase of $1.7 million in severance expenses during 2010 due to the March 2010 Restructuring, other cost reduction efforts, as well as an increase of $1.0 million in our bonus expenses in 2010 as compared to 2009 reflecting improved performance in 2010 as compared to 2009. Other Other general and administrative expenses increased by $11.9 million during 2010 which primarily relates to: · $13.2 million increase in professional fees, primarily legal and consulting, related to the March 2010 Restructuring; · $8.2 million increase related to management services fee and procedures review payments made to Island (see Note 30 to the consolidated financial statements); and · $2.8 million increase relating to expenses recorded in the first quarter of 2010 on the issuance of Special Series A Shares to Natixis as part of the restructuring of certain intermediation agreements (see Note 32 to the consolidated financial statements). This was partially offset by: · $8.1 million decrease in rent expense relating to the termination of two office space leases and the increase in sublease income, primarily for office space sublet to C-III, which offsets rent expense; and · $3.6 million decrease primarily in office expenses and computer expenses due to a general effort to reduce expenses, as well as the reduction in office space. Provision (Recovery) for Losses Recovery of losses of $48.2 million (a majority of which was in the first quarter of 2010) reflect a settlement of a liability with respect to lease obligations for two office spaces no longer in use resulting in a reversal of previously expensed lease termination costs.The $30.8 million provision for losses in 2009 related primarily to the additional estimated lease termination costs of these two office spaces recorded during 2009. - 40 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Interest Expense Interest expense decreased $15.9 million in 2010 mainly due to the following: · $9.3 million decrease due to reduced principal balances on our Term Loan and Revolving Credit Facility as a result of $65.0 million in principal on our Term Loan and Revolving Credit Facility being assumed by related parties in connection with the March 2010 Restructuring, $22.1 million in net principal repayments since the first quarter of 2010, as well as decreased interest rates for both our restructured Term Loan and Revolving Credit Facility; · $7.1 million decrease due to the cash interest expense related to the termination of the swap associated with the Term Loan and Revolving Credit facility in June 2009.There was an $8.2 million decrease in interest payments made in 2010 and a $1.6 million decrease related to a loss on termination which was recorded in 2009 for which there is no comparable amount in 2010, partially offset by a $2.7 million decrease in interest receipts in 2010; and · $3.2 million decrease in other interest expenses primarily the result of settling a transaction cost payable with Morgan Stanley in connection with the March 2010 Restructuring. Such transaction cost payable incurred interest for the full year in 2009 (see Other Income section below). These decreases were offset by the following: · $3.8 million increase due to the non-cash interest expense related to the termination of the swap associated with the Term Loan and Revolving Credit facility in June 2009.In 2009, there was a $4.9 million favorable change in the fair value of the derivative and a $1.6 million gain for which there is no comparable amount in 2010, partially offset by a $2.6 million amortization of the swap for which there is no comparable amount in 2010. Depreciation and Amortization Depreciation and amortization expenses decreased by $7.4 million in 2010 mainly due to the following: · $4.0 million decrease related to certain intangible assets being fully amortized in 2009; and · $2.9 million decrease related to a reduction in amortization expense on the deferred financing costs related to the December 2007 re-securitization, which were fully amortized as of June 2009, as well as deferred financing costs on the revolver loan extension which was fully amortized in March 2010 due to the March 2010 Restructuring. Write-off of Goodwill and Intangible Assets As more fully described in Note 2 and 11 to the consolidated financial statements, we test goodwill for impairment on an annual basis, or more often if events or circumstances indicate there may be impairment.As a result of our testing, we recorded goodwill impairments of $93.3 million in 2010 and $45.0 million in 2009 relating to CAHA.As of December 31, 2010, all goodwill associated with our acquisition of CAHA has been impaired. Other Income Other income for the Corporate Group as of December 31 was as follows: (dollars in thousands) % Change Gain on settlement of liabilities $ $ 100.0 % As part of the March 2010 Restructuring, we settled the liability with respect to a portion of transaction costs payable in connection with the December 2007 re-securitization, resulting in a $23.3 million gain on settlement of liabilities, as well as another liability with a vendor associated with the office space to which one of the lease terminations related, resulting in an additional $2.0 million gain on settlement of liabilities. - 41 - Management’s Discussion and Analysis of Financial Condition and Results of Operations (continued) Consolidated Partnerships Consolidated Partnerships include entities in which we have a substantive controlling general partner or managing member interest or in which we have concluded we are the primary beneficiary of a variable interest entity (“VIE”).With respect to the Tax Credit Fund Partnerships and Tax Credit Property Partnerships, we have, in most cases, little or no equity interest. A summary of the impact the Tax Credit Fund Partnerships and Property Partnerships have on our Consolidated Statements of Operations is as follows: (in thousands) Revenues $ $ Interest expense (17,884 ) (9,213 ) Loss on impairment of assets (23,350 ) (30,151 ) Other expenses (225,247 ) (139,582 ) Partnership expenses eliminated in consolidation (81,251 ) (70,778 ) Other loss (368,481 ) (593,347 ) Allocations to limited partners Net impact $ ) $
